Ye




             IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. AP-77,081


                     GUSTAVO TIJERINA SANDOVAL, Appellant

                                                v.

                                  THE STATE OF TEXAS

                        ON DIRECT APPEAL
    FROM CAUSE NO. 2015-DCR-02443-C IN THE 197TH DISTRICT COURT
                        CAMERON COUNTY


             KELLER, P.J., delivered the opinion of the Court in which RICHARDSON,
YEARY, KEEL, and SLAUGHTER, JJ., joined. HERVEY, NEWELL, WALKER, and MCCLURE,
JJ., concurred.

                                           OPINION

       Appellant was charged with the capital murder of Javier Vega, Jr. (“Harvey”),1 by

intentionally causing his death in the course of committing or attempting to commit the offense of




       1
         The victim was referred to by witnesses as “Harvey” at trial. The victim’s father, Javier
Vega, Sr., was referred to as “Javier” at trial. We will employ these designations.
                                                                                  SANDOVAL — 2

robbery.2 A jury found Appellant guilty of capital murder and answered the special issues in such

a manner that appellant was sentenced to death.3 Appeal to this court is automatic.4 Appellant raises

twenty-seven points of error. Finding no reversible error, we affirm the trial court’s judgment and

sentence.

                                        I. BACKGROUND

        On Sunday, August 3, 2014, Harvey Vega, a border patrol agent, and his family and one of

his son’s friends went to Harvey’s parents’ house for a barbeque. Afterwards, Harvey and some of

the others left to go target shooting. Later, they all decided to meet up again to go fishing. Harvey’s

parents drove their own truck. Harvey’s father, Javier, always carried his gun for protection when

he went somewhere, so along with their fishing gear, he brought his .40 caliber Sig Sauer, a .22

pistol, and a .22 rifle.

        As the two vehicles traveled to the fishing spot, they passed a red SUV parked on the side

of the road with two men inside. Harvey’s mother noticed that the SUV was parked on an upslope.

That was unusual to her because, “No one ever parks on the upslope.” Harvey’s father got a good

look at the two men, and his mother made eye contact with them. Both parents waved at the two

men as they passed. The SUV started following them. After the Vega family arrived at and set up


        2
         See TEX. PENAL CODE § 19.03(a)(2) (“A person commits an offense if the person commits
murder as defined under Section 19.02(b)(1) and . . . the person intentionally commits the murder
in the course of committing or attempting to commit . . . robbery.”).
        3
         See TEX. CODE CRIM. PROC. art. 37.071, § 2(b), (e). All references to articles are to the
Code of Criminal Procedure unless otherwise indicated.
        4
           Id. § 2(h). Appellant was also charged with the attempted capital murder of Javier Vega,
Sr., and tried for that offense in the same proceeding as the capital murder. He was sentenced to life
on the attempt offense. Because that sentence is not a death sentence, the attempt offense is not the
subject of this appeal.
                                                                                  SANDOVAL — 3

the fishing site, the SUV drove to within 30 yards but then reversed and drove away.

       Ten or fifteen minutes later, the SUV returned. Two men jumped out and began firing their

guns at the Vega family. The driver shot Harvey point blank and the passenger shot at the parents.

According to the parents, the driver shouted “Al suelo, cabron,” meaning “Down to the ground,

motherfucker.”5 After Appellant shot Harvey, the passenger shot Javier. Javier fell to the ground,

went for his gun, and shot at the passenger. When that happened, the two men got back into the

SUV and drove away, with the passenger hanging on to the door. Harvey’s parents identified

Appellant as the driver and testified that Appellant shot Harvey. The friend, Aric Garcia, testified

that the driver shot Harvey. Harvey’s wife testified that Appellant was one of the men in the SUV.

Harvey died, never regaining consciousness.

       Around 2:00 the next morning, the SUV broke down and Appellant and his passenger were

forced to walk. They went to a house and asked for help. The woman who lived there let them in,

but she alerted border patrol agents after seeing a helicopter search light.

       Appellant and his passenger were arrested. Swabs from testing Appellant’s hands tested

positive for gunshot residue. A .45 caliber Taurus pistol was later found near the scene of

Appellant’s arrest. Four .45 caliber cartridge casings found at the crime scene and the bullet that

killed Harvey were consistent with having been fired from the Taurus. Bloodstains on the driver’s


       5
          Harvey’s parents and one of Harvey’s sons testified that the two men jumped out and
started shooting. Javier testified that the two men began shooting before uttering the command to
get on the ground. The son testified that one of the men started yelling and then shot the victim.
This son testified that Harvey did not pick up the nearby AR-15 but did draw his service weapon.
Another of Harvey’s sons testified that the two men started yelling, the family responded, “Don’t.
No,” and the men started shooting. The friend, Aric Garcia, testified that the men yelled something,
the Vega family yelled back, the driver shot Harvey, the driver then shot at Harvey’s father, and
Harvey’s father then returned fire. Aric further testified that Appellant and Harvey’s father probably
exchanged two or three rounds.
                                                                                  SANDOVAL — 4

side seatbelt and the passenger seat backrest of the red SUV matched Appellant’s DNA.6

       At the punishment stage of trial, the State introduced evidence that Appellant participated

in three other robberies against people fishing in the area. During these robberies, the victims were

ordered at gunpoint to get on the ground. One victim was struck twice in the head with the butt of

a gun. Appellant also had convictions for misdemeanor assault, unlawful carrying of a weapon, and

driving while intoxicated, as well as two convictions for possession of marijuana. And Appellant

had a federal conviction for illegal reentry after deportation.

       Appellant presented the following mitigating evidence at punishment: The woman who lived

in the house where Appellant was arrested testified that Appellant did not mistreat, harm, or act

disrespectfully to her or her four children while he was there and that she did not feel threatened by

him. The evidence also showed that Appellant surrendered peacefully to border patrol agents when

they found him. And a director from the Texas Department of Criminal Justice testified that she saw

nothing in Appellant’s records that indicated he was part of a security threat group, though she

testified on cross-examination that he had previously been placed in administrative segregation.

                                             II. GUILT

                                              A. Venue

       In point of error fourteen, Appellant complains that the trial court erred in refusing to grant

a change of venue due to prejudicial publicity. When a defendant seeks a change of venue based on

publicity about the case, he must show that the publicity was “pervasive, prejudicial, and




       6
          According to DNA analyst testimony, it was more than 200 quadrillion times more likely
that the DNA on these items came from Appellant than from an unrelated, unknown individual.
                                                                                  SANDOVAL — 5

inflammatory.”7 Widespread publicity is not by itself inherently prejudicial.8 The defendant must

show an actual, identifiable prejudice attributable to pretrial publicity on the part of the community

from which members of the jury will come.9 We review a trial court’s ruling on a motion to change

venue for abuse of discretion and will uphold the trial court’s decision if it is within the zone of

reasonable disagreement.10 The two primary methods of determining whether publicity is pervasive

are a hearing on the motion to change venue and the testimony of prospective jurors at voir dire.11

       Appellant was indicted in Willacy County, where Harvey was killed. Appellant initially

sought and obtained an order restricting publicity. He later moved to change venue on the basis of

prejudicial pretrial publicity, requesting that venue be changed to a county outside the Rio Grande

Valley, towards Laredo, Nueces, or San Antonio. Defense counsel conducted an informal poll of

prospective jurors in Willacy and Cameron counties. In Willacy County, 20 out of 69 respondents

(29%) had not formed an opinion as to Appellant’s guilt. In Cameron County, 87 out of 130

respondents (67%) had not formed an opinion as to Appellant’s guilt. The trial court changed venue

to Cameron County on the basis of the evidence and because Cameron County had adequate facilities

for a capital murder prosecution while Willacy County did not.

       Nevertheless, Appellant later moved to change venue again. In support, he introduced

testimony from two local criminal defense attorneys who thought Appellant could not get a fair trial


       7
            Tracy v. State, 597 S.W.3d 502, 509 (Tex. Crim. App. 2020).
       8
            Id.
       9
            Id.
       10
            Id. at 509-10.
       11
            Id. at 510.
                                                                                     SANDOVAL — 6

in Cameron County. On cross-examination, one of these attorneys said that he was not surprised by

poll results showing over 60% of respondents in Cameron County not having formed an opinion as

to guilt.12 The State introduced the testimony of two people—an administrative director of nursing

and the owner of a home health care company—who said that they believed Appellant could get a

fair trial in Cameron County. The trial court denied the motion.

       Appellant points to the fact that, after an initial panel of 337 prospective jurors, the trial court

called two supplemental panels, one of 115 and one of 113. Appellant further contends that nine of

the people who actually served on the jury specifically recalled hearing about the case from local

news sources around the time the crime occurred. The State responds that none of the twelve jurors

indicated significant prior knowledge of the case and that all twelve said that they could render a

verdict based solely on the evidence heard in court.

       After reviewing Appellant’s nine record citations, we find that most involved jurors who had

heard little if anything about the case. And as the State points out, all of the jurors said that they

could base their decisions about the case solely on the evidence offered at trial.

       We conclude that the trial court was within its discretion to decide that Appellant could get

a fair trial in Cameron County. Point of error fourteen is overruled.

                                          B. Jury Selection

                                  1. Outside Appellant’s Presence

       In points of error eleven and twelve, Appellant complains that the trial court erred in hearing

qualifications, excuses, and exemptions for three venire panels outside the presence of Appellant and

his attorney. He claims that the trial court’s conduct violated both constitution and statute.


       12
            That attorney served as a legal analyst for a news station.
                                                                                    SANDOVAL — 7

        Prospective jurors can be summoned for jury service in general and sent to a central jury

room, to be sorted into panels later, or they can be summoned to a “special venire,” one that is

already assigned to a particular case.13 Appellant’s jury was selected from three special venires

called on three different days. The court reporter’s record indicates that Appellant and his attorney

were not present when the trial court conducted a general inquiry into the prospective jurors’

qualifications, excuses, and exemptions but arrived afterwards. We initially perceived a possible

conflict in the record because the docket sheets seemed to suggest that Appellant and his attorney

were present on these occasions. And in a hearing on Appellant’s motion for mistrial, the trial court

suggested that Appellant and his attorney were present:

       Okay. Hold on. What I told you was, we had to qualify them just to make . . . certain
       that, you know, they were—they were a U.S. citizen and a citizen of Texas, presiding
       in . . . Just pre-qualifications. And I told you you didn’t need to be there. In fact, you
       were there, though.14

       Pursuant to our authority to have an inaccuracy in the record corrected,15 we remanded the

case to the trial court to determine if there was an inaccuracy in either the clerk’s record or the

reporter’s record.16 On remand, the trial court concluded that neither record was inaccurate. Rather,

the clerk’s record simply denoted the date and general time period for when Appellant and counsel

were present but did not pinpoint specific times they were present. The trial court found that

Appellant’s attorney observed—but did not participate in—a portion of the first qualifications,


       13
            See Arts. 33.09, 34.01; Jasper v. State, 61 S.W.3d 413, 422-23 (Tex. Crim. App. 2001).
       14
            Emphasis added.
       15
            See TEX. R. APP. P. 34.5(d), 34.6(e).
       16
          Sandoval v. State, No. AP-77,081, 2022 WL 610991 (Tex. Crim. App. March 2, 2022)
(not designated for publication).
                                                                                     SANDOVAL — 8

excuses, and exemptions proceeding. The trial court also found that the court’s questioning of

prospective jurors at this time was sotto voce, at a whisper, and that Appellant’s attorney could not

hear what was being said. The trial court further found the court reporter’s record to “be the most

reliable source for what occurred” and that Appellant, his attorney, and the interpreter were not

present during the second and third hearings on qualifications, excuses, and exemptions. The trial

court also found that all three hearings were held off the record.

       Although the right to be present at trial is rooted to a large extent in the right to confrontation,

when the defendant is not confronting witnesses or evidence, the right to presence is rooted in due

process.17 A defendant has a due process right to be present “whenever his presence has a relation,

reasonably substantial, to the fulness of his opportunity to defend against the charge.”18 Under

Article 33.03, a defendant in a felony case must be personally present at the trial and, in fact, can

voluntarily absent himself only after the jury has been selected.19 The question here is whether the

hearings on general qualifications, excuses, and exemptions were part of his “trial” or otherwise had

a reasonably substantial relation to his opportunity to defend himself.

       Article 35.03 provides:

       [T]he court shall then hear and determine excuses offered for not serving as a juror,
       including any claim of an exemption or a lack of qualification, and if the court
       considers the excuse sufficient, the court shall discharge the prospective juror or
       postpone the prospective juror’s service to a date specified by the court, as
       appropriate.20


       17
            United States v. Gagnon, 470 U.S. 522, 526 (1985).
       18
            Id.
       19
            Art. 33.03.
       20
            Art. 35.03, § 1.
                                                                                  SANDOVAL — 9

And Article 35.04 provides:

       Any person summoned as a juror who is exempt by law from jury service may
       establish his exemption without appearing in person by filing a signed statement of
       the ground of his exemption with the clerk of the court at any time before the date
       upon which he is summoned to appear.

The fact that an exemption can be claimed in advance indicates that the defendant and his attorney

need not be present for the granting of an exemption. Even for mere “excuses,” the possible remedy

of postponing a prospective juror’s service suggests that excuses are meant to be heard before the

prospective juror is assigned to a particular case, and consequently, before a defendant’s or his

attorney’s presence would be expected.

       In Jasper v. State, we explained that the hearing of general qualifications, excuses, and

exemptions ordinarily occurs before a prospective juror is assigned to a panel:

       Generally, when prospective jurors are initially summoned, they are assembled in a
       general jury pool or general assembly. Members of the general assembly are
       qualified on their ability to serve and exemptions and excuses are heard and ruled on
       by the judge presiding over the general assembly. Prospective jurors who are not
       disqualified, exempt, or excused are divided into trial panels and sent to the
       individual courts trying the cases. At that point, attorney voir dire will result in the
       jury that will ultimately hear the case.21

We further explained that this “general assembly” portion of jury selection “is not considered part

of ‘the trial’ and therefore the accused is not entitled to be present.”22 We have reiterated that a

defendant does not have a constitutional right to be present or have counsel present during a general

assembly in which exemptions are determined.23



       21
            61 S.W.3d at 422-23.
       22
            Id. at 423.
       23
            Wells v. State, 611 S.W.3d 396, 430 (Tex. Crim. App. 2020).
                                                                                   SANDOVAL — 10

          We noted in Jasper that the judge in that case was apparently presiding over a jury panel

assigned to that case.24 We “assume[d] that appellant’s trial had begun at the time of the exemptions,

excuses and qualifications,” for the purposes of addressing his point of error, but concluded that the

defendant’s absence from the proceeding was harmless beyond a reasonable doubt.25

          Appellant relies on Jasper for the proposition that a trial court errs to hold a general

qualifications, excuses, and exemptions proceeding outside the defendant’s presence when the venire

is a special venire. Based on that case, the State concedes that the trial court erred. We disagree.

Jasper did not hold that a defendant’s presence is required if the trial court hears general

qualifications, excuses, and exemptions for a panel assigned to the defendant’s case. Jasper assumed

it for the sake of argument, and then found the assumed error to be harmless.

          In Crutsinger v. State, this Court indicated that the defendant need not be present for excuses

unless the excuse is an economic one— even in a capital case.26 In so concluding, Crutsinger cited

Black v. State.27 In Black, outside the presence of the defendant and the attorneys for both sides, the

trial court excused a prospective juror because she was hard of hearing.28 We held that the trial court



          24
               61 S.W.3d at 423.
          25
               Id. at 423-24.
          26
            206 S.W.3d 607, 608-09 (Tex. Crim. App. 2006). See TEX. GOV’T CODE § 62.110(c)
(“The court or the court’s designee as provided by this section may not excuse a prospective juror
for an economic reason unless each party of record is present and approves the release of the juror
for that reason.”).
          27
               Crutsinger, supra. at 608 (citing Black v. State, 26 S.W.3d 895, 899 (Tex. Crim. App.
2000)).
          28
          26 S.W.3d at 899. This excusal was also done “off the record,” though the record did
show the reason for the excusal. Id.
                                                                                 SANDOVAL — 11

did not abuse its discretion in doing so.29 Crutsinger and Black appear to be cases in which the

prospective juror was excused from a panel assigned to the defendant’s case.30

       In any event, the reasons we have given for permitting a judge to conduct this type of

proceeding outside the presence of the defendant and his attorney apply with equal force to special

venires. We have explained that the “process of hearing and granting juror exemptions and excuses

of this type lack the traditional adversarial elements of most voir-dire proceedings.”31 Further, the

“right to be excused from the venire belongs to each of its individual members, not to the

defendant.”32 And it seems nonsensical to suggest that a perfectly permissible procedure becomes

a constitutional violation based on how or where the prospective juror is first summoned. Whether

the prospective juror is assigned first to the central jury room or to a special venire, a preliminary

inquiry into his general qualifications, excuses, and exemptions is not the sort of proceeding that

needs to be conducted in the defendant’s presence. And nothing in the statute authorizing a special

venire for a capital case requires that an Article 35.03 proceeding be held in the presence of the

defendant.33 Points of error eleven and twelve are overruled.

                                         2. Lack of Record

       In point of error thirteen, Appellant contends that the failure to record the proceedings on

qualifications, excuses, and exemptions requires a new trial. He relies on the appellate rule regarding


       29
            Id. at 900.
       30
            See supra at nn. 26-29.
       31
            Black, 26 S.W.3d at 900.
       32
            Moore v. State, 999 S.W.2d 385, 399 (Tex. Crim. App. 1999).
       33
            See Art. 34.01.
                                                                                SANDOVAL — 12

lost and destroyed records.34 His reliance on this rule is misplaced because the rule has historically

applied only when a record was made and later lost or destroyed.35 Nevertheless, an error might be

predicated on the failure to record proceedings, provided that the defendant lodged an objection to

preserve that claim.36 The trial court’s findings on remand suggest that defense counsel had no way

of knowing that the proceedings were not being recorded.

       Assuming Appellant has not forfeited his complaint about the absence of a record, that

complaint is without merit. If instead of being summoned for a special venire, the prospective jurors

had first been summoned to a central jury room for such a proceeding, one would not expect that

proceeding to be recorded. Because we have held that these proceedings should be viewed the same

as proceedings conducted in a central jury room—not being a part of Appellant’s trial and him

generally having no right to be present—he would not have a right to have those proceedings

recorded.

       As alluded to above, a defendant has a statutory right to be present to hear and object to an

economic excuse for not serving on a jury.37 That does not mean, however, that he is entitled to have

an Art. 35.03 proceeding recorded on the off-chance that the trial court would violate that right.

Otherwise, a defendant would have the right to have central jury room proceedings recorded for that

same reason. And Appellant points to nothing to suggest that a juror was in fact excused for an



       34
            See TEX. R. APP. P. 34.6(f).
       35
          See Williams v. State, 937 S.W.2d 479, 486 (Tex. Crim. App. 1996) (construing
predecessor rule).
       36
            Id. at 487.
       37
            TEX. GOV’T CODE § 62.110(c).
                                                                                   SANDOVAL — 13

economic reason.

        Point of error thirteen is overruled.

                                        C. Conflict of Interest

        In points of error nine and ten, Appellant contends that he was denied his right to counsel and

his right to a fair and impartial tribunal. He claims that his attorneys gave the trial court confidential

information in ex parte hearings and improperly delegated decisions to Appellant in order to protect

themselves against possible ineffective assistance claims. He claims that the attorneys improperly

delegated to him the choice of what witnesses to call and what evidence to present. He talks about

his attorneys complaining that he wanted to control which witnesses they investigated, about his

attorneys affording him the decision on which witnesses would testify, and about the attorneys

affording him the decision on whether to present evidence of his criminal past at the guilt stage of

trial. Appellant claims that his attorneys’ conduct on these matters constituted a conflict between

Appellant’s interest in a favorable outcome for his case and his attorneys’ interests in protecting

themselves. He also claims that the trial court was not impartial because it acted to protect the

attorneys interests’ in contravention to Appellant’s own.

        But in Monreal v. State, we held that this type of situation did not involve a conflict of

interest.38 There, we said that the attorney was “not required to make a choice between advancing

her client’s interest in a fair trial or advancing her own interest in avoiding a future claim of

ineffective assistance.”39 So her personal interest did not actually conflict with the defendant’s




        38
             Monreal v. State, 947 S.W.2d 559, 565 (Tex. Crim. App. 1997).
        39
             Id.
                                                                                   SANDOVAL — 14

interest.40 This was true even if the attorney was “less than artful in executing her personal interest”

and elicited unnecessary and potentially damaging information.41 So the claim that the attorney’s

action to protect herself from an ineffective assistance claim worked to the client’s detriment had to

be analyzed under the traditional Strickland framework for ineffective assistance claims.42

        Citing a more recent case,43 Appellant contends that Monreal did not hold that Strickland

applies when a defendant alleges a conflict because the counsel was acting to protect his own

interests. We agree with this contention as far as it goes, but it does not go far enough. Monreal did

not suggest that Strickland applies any time the defendant alleges a conflict with counsel’s own

interests,44 but Monreal did find Strickland applicable to a claim similar to the one here—a claim

that the attorney’s own interest in protecting against an ineffective assistance claim created a conflict

because of inartful attempts to protect that interest. We see nothing about the facts of this case that

distinguishes it meaningfully from Monreal. At least ordinarily, an attorney’s own interests in

protecting against an ineffective assistance claim will not conflict with the client’s interests.

Overzealousness, mistakes, or malfeasance in protecting one’s own interest in that regard is not

sufficient to show a conflict; there has to be a showing that the interest itself is antithetical to the

client. The whole point of a conflict is that it impugns the attorney’s ability to represent the




        40
             Id.
        41
             Id.
        42
             Id. (citing Strickland v. Washington, 466 U.S. 668 (1984)).
        43
             Acosta v. State, 233 S.W.3d 349, 356 (Tex. Crim. App. 2007).
        44
             See id. at 355-56 & n.31 (discussing Monreal).
                                                                                   SANDOVAL — 15

defendant at all.45 All of Appellant’s contentions simply allege that counsel should have engaged

in different behavior to protect his otherwise non-conflicting interest of avoiding an ineffective

assistance claim. That does not show a conflict.

        And because Appellant frames his challenge to his attorneys’ conduct solely as a conflict of

interest, he makes no attempt to show prejudice under Strickland.46

        And even if we assume that the trial court was too deferential to Appellant’s attorneys in their

attempts to protect themselves, that does not establish that the trial court lacked impartiality. Judicial

rulings and a judge’s efforts at courtroom administration almost never constitute a valid basis for

finding bias or partiality.47 Absent an extrajudicial source of bias, a judge’s actions during trial can

show bias only if they reveal “such a high degree of favoritism or antagonism as to make fair

judgment impossible.”48 That cannot be shown when the trial judge’s manifest intent is to benefit

the defendant and protect his rights.49

        Here, the trial judge’s conduct was manifestly intended for the defendant’s benefit. Because



        45
           See United States v. Bellille, 962 F.3d 731, 743-44 (3d Cir. 2020) (constitutional conflict
of interest disqualifies counsel from the case).
        46
            See Strickland, 466 U.S. at 687 (prejudice is a component of an ineffective assistance
claim; must show errors “so serious as to deprive the defendant of a fair trial, a trial whose result is
reliable”).
        47
          Gonzalez v. State, 616 S.W.3d 585, 593 (Tex. Crim. App. 2020) (citing Liteky v. United
States, 510 U.S. 540 (1994)).
        48
             Gaal v. State, 332 S.W.3d 448, 454 (Tex. Crim. App. 2011).
        49
            See Unkart v. State, 400 S.W.3d 94, 101 (Tex. Crim. App. 2013) (“By contrast, the
remarks by the trial judge in the present case were made with the manifest intent to benefit the
defendant and to protect his rights. The remarks were part of an extended effort to hammer home to
the jurors that they should not hold a defendant's failure to testify against him.”).
                                                                                       SANDOVAL — 16

the jury, not the trial judge, was the factfinder at both guilt and punishment, the trial judge could

receive confidential information without the risk of tainting the factfinder’s decision-making. And

as Appellant acknowledges, these hearings were held ex parte, so that the State was not privy to the

discussions. The hearings involved explaining to Appellant the reasons behind his attorney’s

actions, explaining the advantages and disadvantages of various trial strategies, and ensuring that

Appellant was satisfied with the particular course of action being taken. Appellant’s own brief

acknowledges that his attorneys complained that Appellant wanted to control aspects of the

representation (what witnesses to investigate) that the attorneys did not think he could control.

Giving Appellant control over many trial choices is consistent with a conclusion that Appellant

wanted (and perhaps insisted on) as much control as possible.

        Moreover, we have recognized that a trial judge is “obliged to respect the attorney-client

relationship”50 and that “any potential disruption of the relationship is subject to careful scrutiny.”51

A trial court’s refusal to inject itself into the attorney-client relationship is not by itself a sign of bias

or partiality on the trial court’s part. Points of error nine and ten are overruled.

                                        D. Recorded Statements

        In points of error three through seven, Appellant contends that the trial court erred in failing

to suppress his recorded custodial statements to the Texas Rangers. He claims that parts of the

statements were inadmissible because they were obtained in violation of Miranda v. Arizona52 and

Article 38.22 after he invoked his right to silence. He also claims that the statements were coerced


        50
             Buntion v. Harmon, 827 S.W.2d 945, 948 (Tex. Crim. App. 1992).
        51
             Id. at 948 n.3.
        52
             384 U.S. 436 (1966).
                                                                                   SANDOVAL — 17

or involuntary in violation of constitutional and statutory protections and that constitutional and

statutory requirements were violated because he did not knowingly, intelligently, and voluntarily

waive his rights prior to the statements. In point of error eight, Appellant contends that the trial court

should have instructed the jury on voluntariness under Section 7 of Article 38.22.

        1. General Law on Confessions, Standard of Review, and Standard of Harm

        Ordinarily, for an electronically recorded statement made by a defendant in custody to be

admissible under Article 38.22, the officers taking the statement must, prior to the statement and on

the recording, convey certain warnings outlined in the statute or their fully effective equivalent.53

And the statute requires that the suspect knowingly, intelligently, and voluntarily waive the rights

set out in the warnings.54 The statute outlines the following warnings to be conveyed to the suspect:

        (1) he has the right to remain silent and not make any statement at all and that any
        statement he makes may be used against him at his trial;

        (2) any statement he makes may be used as evidence against him in court;

        (3) he has the right to have a lawyer present to advise him prior to and during any
        questioning;

        (4) if he is unable to employ a lawyer, he has the right to have a lawyer appointed to
        advise him prior to and during any questioning; and

        (5) he has the right to terminate the interview at any time.55

Miranda has a warnings and waiver requirement that is consistent with the Article 38.22




        53
             See Art. 38.22, § 3(a)(2), (e)(2). But see id. § 3(c).
        54
             Id. § 3(a)(2).
        55
             Id. § 2(a).
                                                                                SANDOVAL — 18

requirements.56 Giving the Article 38.22 warnings and waiving rights in accord with the statute is

sufficient to comply with the Miranda requirements regarding the giving of warnings and the initial

waiver of rights.57 Other confession issues, such as whether Miranda rights are scrupulously

honored and whether a confession is voluntary under due process or other aspects of state law, will

be addressed later in this opinion when those issues are discussed.

       Constitutional and statutory confession claims are evaluated under the bifurcated standard

set out in Guzman v. State,58 with questions of historical fact and questions that turn on credibility

and demeanor being reviewed with deference to the trial court’s ruling and application-of-law-to-fact

questions that do not turn on credibility and demeanor being reviewed de novo.59

       If a statement has been found to be admitted in violation of Miranda or due process, we apply

the constitutional-error harm analysis, which requires the error to be found harmful unless the

appellate court “determines beyond a reasonable doubt that the error did not contribute to the

conviction or punishment.”60 If a statement has been found to be admitted only in violation of a

statute, then the harm analysis for non-constitutional errors applies, requiring the error to be found




       56
            See 384 U.S. at 444-45.
       57
            See id.
       58
            955 S.W.2d 85, 89 (Tex. Crim. App. 1997).
       59
           State v. Lujan, 634 S.W.3d 862, 865-66 (Tex. Crim. App. 2021) (Article 38.22 claims);
Lopez v. State, 610 S.W.3d 487, 494 (Tex. Crim. App. 2020) (due-process involuntariness claim);
Alford v. State, 358 S.W.3d 647, 652 (Tex. Crim. App. 2012) (Miranda violation claims); Maestas
v. State, 987 S.W.2d 59, 62-63 (Tex. Crim. App. 1999) (regarding whether Miranda rights were
“scrupulously honored”).
       60
            TEX. R. APP. P. 44.2(a).
                                                                                   SANDOVAL — 19

harmless if it did not affect the defendant’s substantial rights.61 A substantial right is affected only

if the error had “a substantial and injurious effect or influence” on the jury’s verdict.62 Stated another

way, a substantial right is not affected if the appellate court has “fair assurance from an examination

of the record as a whole that the error did not influence the jury, or had but a slight effect.”63 A

different harm analysis applies to jury-charge errors, which we shall address in our discussion of

Appellant’s jury-charge claim.

                                          2. The Interviews

        Appellant was arrested at about 2:00 a.m. While still at the scene, Appellant’s hands were

tested for gunshot residue. Before taking custody of Appellant for purposes of transporting him to

jail and before frisking him, State Trooper Jason Vela asked him if he had any weapons or guns or

anything that could poke the officer. Appellant responded that he had “thrown the gun away

already.” He was then taken to the Willacy County Jail. At about 5:40 a.m., a DNA sample was

obtained from Appellant.

        Two Texas Rangers—Donato Vela and Patrick O’Connor—sat in an interview room with

Appellant. Ranger Vela interviewed Appellant in Spanish. A transcript with an English translation

was before the trial court as an exhibit at the suppression hearing, and a redacted version of the

transcript was admitted at trial. The first interview began on August 4, 2014, at 6:37 a.m. The




        61
             Id. 44.2(b).
        62
             Gonzalez v. State, 544 S.W.3d 363, 373 (Tex. Crim. App. 2018).
        63
             Id.
                                                                               SANDOVAL — 20

second interview occurred about two hours after the first interview ended.64

                                         a. First Interview

       After asking and receiving from Appellant his name and date of birth,65 Ranger Vela read

Article 38.22 warnings.66 When asked if he understood the rights that were read, Appellant nodded

in agreement. Ranger Vela then read from a document with a signature line that said that Appellant

knowingly, intelligently, and voluntarily waived his rights. Ranger Vela asked Appellant again if

he understood his rights, and Appellant responded, “Yes, yes. That what I speak here, can be used

against me?” Ranger Vela explained that these were official documents and that he needed “to know

if you understood your rights, to begin with, and if you voluntarily want to speak with us.” After a

moment, Appellant responded, “Let’s talk,” and nodded affirmatively. Ranger Vela then directed

Appellant to the signature line of the waiver document, and Appellant signed it. Ranger Vela asked,

“Are you sure you don’t want water or anything?”67 and the interview began.

       Appellant admitted to driving the red SUV. He claimed that he and the passenger were going

to fish when he was shot at. He characterized the shots as being like marbles on the front glass

window and said that he was hit in the eye and saw only black. He said they drove away after that

to get away from being shot at. He said that they wandered aimlessly for awhile, not knowing the


       64
         A review of the videos shows that the combined length of all oral interviews was
approximately 2 hours and 25 minutes.
       65
          Appellant was born on December 22, 1983, making him 30 years old at the time of the
interviews in 2014. On the video at the beginning of the first interview, Appellant appears to be
chewing something.
       66
          The warnings, along with the rest of the interview, were in Spanish. Appellant does not
claim that the Spanish-language warnings failed in any way to comply with Article 38.22.
       67
            The transcript has Appellant’s response as “(Unintelligible).”
                                                                                SANDOVAL — 21

area, and then arrived at a woman’s house and asked for water. Appellant said that they were

arrested, that the officers hit him on the head and back with a gun and kicked him, and that Appellant

was ultimately brought to where the Rangers were interviewing him.

       At this point in the interview, Appellant stated, “I want to go to sleep already.” Ranger Vela

responded that they needed to talk further, and the interview continued. Ranger Vela began going

back through Appellant’s story and confirming what he had previously said. He also confirmed that

Appellant had an injury to his head and eye that appeared to be from a bullet graze. Appellant also

mentioned his eye and said that the bullets “were coming in through the front window glass.” Then

Ranger Vela asked, “What else do you remember?” Appellant said he did not remember anything

else and that “I am going to try to remember so that I can tell you everything.”

       Regarding Appellant’s story, Ranger Vela then stated,“But we know that, that is not how

things happened.” Ranger Vela then launched into a long statement saying that some of what

Appellant said was true but that he was not being honest about all of it, that they had already talked

to others, including Appellant’s passenger,68 and that the Rangers already knew how things had

happened. Appellant asked, “Then how did it happen?” Ranger Vela responded that something else

happened and that Appellant and his friend “didn’t just arrive there and people began to shoot you

(both) just because.”69




       68
           For a discussion of that particular part of Ranger Vela’s explanation in connection with
a different point of error, see infra at part II.E.2.
       69
           Unlike English, Spanish distinguishes between singular and plural forms of the word
“you.” The word used by Ranger Vela in Spanish was “ustedes”—the plural “you”—which was
translated as “you (both).”
                                                                               SANDOVAL — 22

       Ranger Vela asked Appellant if he needed water.70 Appellant responded, “I want to

remember everything.” Ranger Vela asked if Appellant wanted to be given time, and Appellant said

that he did. Ranger Vela asked, “Why?” Appellant responded, “I can’t,” and that his head did not

feel well. Ranger Vela continued to press Appellant for what really happened, and Appellant made

various responses, including, “I don’t remember,” “I was drugged up, I think,” and “Something is

happening to me.” At some point, Ranger Vela said, “We know for a fact that you were in the truck.

We know for a fact that you (both) were involved in this shooting. Okay? We know for a fact that

you shot somebody and we know the motive. Again, I am not saying that it was you, that, that was

your intention. But, if things turned out bad, we need to know that. We need to know what exactly

happened.”

       Shortly after that, Ranger Vela told Appellant that he was facing a capital felony charge, and

the following colloquy occurred:

       RANGER VELA: Do you know who the person whom you (both) shot is?

       APPELLANT: No.

       RANGER VELA: The person whom you and Ismael tried to rob?

       APPELLANT: I don’t know.

       RANGER VELA: Do you know what the punishment for a capital felony is?

       APPELLANT: I will be killed.

       RANGER VELA: .—and jail for life. It doesn’t matter that you are Mexican. It
       doesn’t matter that you are an illegal (alien) here. The punishment is going to—the




       70
            At some point, the interview video shows a bottle of water next to Appellant.
                                                                                SANDOVAL — 23

       punishment is going to take place here (overlap)—in the United States.71

       APPELLANT: It has to be punished.

       But then Appellant reiterated his original story: “That we arrived and they started shooting.”

Ranger Vela urged Appellant to tell the truth. At one point he said, “[W]e are going to reach a point

in court when we are going to talk to them before trial and they are going to say: ‘When you spoke

to Gustavo and with other guys—the other guy, Ismael; were they honest with you; did they tell

you?’ Our answer will be: ‘Yes or no.’ I am not saying that this is going to affect you or not; it may

or may not affect you in court.” In response to this and further admonitions to tell the truth,

Appellant said that he “took a pill” and he did not remember.

       Ranger Vela asked about “the pistol” and whether he was carrying it on his waist. Appellant

replied, “No, I didn’t have it with me.” When asked if the passenger had it, Appellant responded,

“I think so, yes. I am not sure; I don’t want to lie to you. Isn’t it in the truck?” After further

questioning, Ranger Vela said, “Going back to the pistol. You stated that you remember that Ismael

had it. When you got off the truck, at the time the truck stalled—And I thank you, Gustavo, that you

are remembering, I thank you for that.” Appellant responded, “Yes, but I don’t want to continue

talking (unintelligible) anymore right now, please.” Ranger Vela then responded, “Let me ask you

a question; only answer me this: Do you think that you all threw it in the brush?” Appellant replied,

“I don’t know. I would imagine that maybe it is in the brush. I don’t know.” Ranger Vela then

asked if Appellant was positively sure he did not have it, and Appellant responded that he did not

know but then admitted that he had the pistol for a while. When asked if he remembered having the


       71
          Throughout this opinion, in quoting from the transcripts, we have replaced ellipses with
dashes to avoid confusion because the ellipses denoted pauses in the discussion rather than the
omission of material.
                                                                                SANDOVAL — 24

pistol in his vehicle, Appellant responded, “Yes, I—like I told you; I don’t want to continue talking

right now.” Ranger Vela then asked, “Why?” and Appellant responded that he did not know and

could not remember. After that Ranger Vela suggested taking a break, and Appellant responded that

he wanted to sleep. The rangers terminated the interview.72

                                       b. Second Interview

       At the beginning of the second interview, Ranger Vela asked Appellant if he understood his

rights, and Appellant said, “Yes.” Ranger Vela asked if Appellant wanted the rights read to him

again, and he responded, “No. I already understood them.” But Ranger O’Connor interjected, “Read

them one more time,” and Ranger Vela read the Article 38.22 warnings. He also read a statement

that Appellant had waived the rights “in this document” of his “full knowledge, intelligence, and free

will,” and Appellant acknowledged his signature to a waiver-of-rights form.

       When asked what he remembered, Appellant responded, “I did fire” but that “they fired first.”

When asked to clarify “they,” Appellant responded, “There were two there. They fired and I fired

back; and, well, I am guilty.” When asked what he and his passenger were in agreement to do,

Appellant responded, “To go there with them. Not to kill anybody or anything.” When asked if

Appellant and his passenger went only to rob a person, Appellant responded, “Because they

threatened me.” When asked who threatened him, Appellant said that they were people in Weslaco

to whom he owed money who told him that, if he did not give them the truck, they would kill his

parents. He also suggested that his wife was afraid and that the people threatening him threatened

to kill his family in Mexico. After being questioned a while about this particular story, Appellant



       72
           Between the time Appellant said that he did not want to continue talking and the end of
the interview was 1½ pages of the 47-page transcript.
                                                                                   SANDOVAL — 25

said, “It was a mistake, I have to pay the price.” While Ranger Vela continued pressing for

Appellant to tell the truth, Appellant said, “I don’t want to talk about this anymore, sir,” and, “I want

to talk to my family.” Ranger Vela responded, “Okay. Tell me only one thing. What happened to

the gun?” Appellant replied, “It got lost in the parcel (track of land). I don’t know where we

dropped it; we dropped it.” In response to subsequent questions, Appellant said that the gun was

“dropped in the brush,” and when asked what caliber the gun was, Appellant said it was a “.45.”73

                          c. Suppression Hearing Testimony about the
                           Circumstances Surrounding the Interviews

        A suppression hearing was held before trial and another one was held during trial. Appellant

testified that he was initially detained in a small office by a police sergeant and kept on the floor and

that he was not given food or water. He said that he told the sergeant that he did not want to talk to

anyone but that the sergeant said, “Talk to me. I will help you.” Appellant testified that he was later

moved to another room and told by officers that they had received calls from individuals threatening

to kill Appellant. He affirmed that he had not slept for 24 hours at the time of the interviews.

Appellant also testified that while he was handcuffed, an officer punched him in the stomach so hard

that he vomited.

        Appellant acknowledged that he was given Article 38.22 warnings, but he claimed that he

did not understand that he had a right to remain silent and a right to an attorney at the time of

questioning. Appellant claimed that his tiredness affected his rational thinking. Appellant also said

that he was not informed of his right to contact the Mexican consulate.

        When asked about Ranger Vela’s statement in the first interview that certain information may


        73
          The interview continued for a substantial period of time, followed by three more recorded
interviews, but none of the recorded interviews past this point were admitted before the jury.
                                                                                   SANDOVAL — 26

or may not affect Appellant in court, Ranger O’Connor replied that such a statement did not comport

with the Miranda warnings. Both rangers testified that Appellant was taken back to his cell and slept

between the interviews. Appellant, however, testified that he was taken to another room to speak

with officers and did not sleep. When asked why Appellant was not taken for treatment for his

injuries, Ranger O’Connor testified that he thought that Appellant’s injury did not seem serious.

                                 d. Trial Court’s Findings of Fact

        When we originally received the record, there were no findings of fact regarding the

voluntariness of Appellant’s recorded statements. Appellant’s fifth sub-argument under point of

error seven contends that the case should be remanded for findings. Footnote eleven of the State’s

brief says that the State has “no opposition to remanding this issue to the trial court should this Court

deem additional factual development necessary.”

        Section 6 of Article 38.22 requires written findings when the voluntariness of a confession

is litigated and the trial court finds the confession to be voluntary and admissible.74 We have held

that the statute requires written findings even when they are not requested because “written findings

are required in all cases concerning voluntariness” and “[t]he statute has no exceptions.”75

        We requested findings from the trial court, and those findings have now been made and




        74
          Art. 38.22, § 6 (“If the statement has been found to have been voluntarily made and held
admissible as a matter of law and fact by the court in a hearing in the absence of the jury, the court
must enter an order stating its conclusion as to whether or not the statement was voluntarily made,
along with the specific finding of facts upon which the conclusion was based, which order shall be
filed among the papers of the cause.”).
        75
             Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013).
                                                                                   SANDOVAL — 27

forwarded to us.76

        The trial court concluded that Appellant “fully understood his constitutional and statutory

rights” and that he “freely, knowingly, intelligently, and voluntarily waived his constitutional and

statutory rights” before making any statements to Ranger Vela. The court further found that “[n]o

force was used or promises made in order to persuade” Appellant to waive his rights or make

statements and that Appellant made his statements “free of any threats, compulsion, or coercion.”

The trial court also found that Appellant was not deprived of basic necessities or questioned for an

unreasonable amount of time and that he did not at any time during this interview assert his right to

remain silent, request counsel, or ask to terminate the interview. Addressing several statements by

Appellant regarding his desire to sleep, to not continue talking, or to talk to family members, the trial

court concluded that they were at best ambiguous and equivocal with respect to any desire to end

interrogation.

        The trial court also concluded that Appellant was given an opportunity to sleep for

approximately two hours between the first and second interviews.

                                  3. Honoring the Right to Silence

        Appellant contends that parts of his recorded statements were inadmissible because they

were made after he invoked his right to remain silent and to terminate the interview and that their

admission violated Miranda.77


        76
          Judge Lopez, who had presided over the suppression hearing and trial, is not the current
judge of the trial court, but it was determined that Judge Lopez was eligible to make findings and
she was assigned to do so. Because Judge Lopez was in fact the trial judge during the suppression
hearing and at trial, we will hereafter refer to her findings as those of the trial court.
        77
          Appellant also claims a violation of Article 38.22 but does not claim that Article 38.22
provides different or more expansive protection than provided by Miranda with respect to honoring
                                                                                SANDOVAL — 28

       Under Miranda, law enforcement officers are required to respect a defendant’s invocation

of his right to remain silent by cutting off questioning.78 A suspect’s right to cut off questioning

must be “scrupulously honored.”79 But a suspect’s invocation of this right must be unambiguous,

and there is no requirement that law enforcement clarify ambiguous remarks.80 A statement that a

person “needs to rest” is not an unambiguous invocation of the right to cut off questioning.81

       Once a person has unambiguously invoked his right to cut off questioning, a resumption of

questioning is permissible only if it is consistent with scrupulously honoring the defendant’s

invocation.82 That inquiry depends on the balancing of five factors: (1) whether the suspect was

informed of his right to remain silent prior to the initial questioning; (2) whether the suspect was

informed of his right to remain silent prior to the subsequent questioning; (3) the length of time

between initial questioning and subsequent questioning; (4) whether the subsequent questioning

focused on a different crime; and (5) whether police honored the suspect’s initial invocation of the

right to remain silent.83 We have held that resumption of questioning after two hours was


the right to cut off questioning. Consequently, we focus only on Appellant’s Miranda claim. See
Ex parte Ingram, 533 S.W.3d 887, 891 n.4 (Tex. Crim. App. 2017) (because the defendant did not
argue that state constitutional provisions provided greater or different protection than their federal
counterparts, court did not separately address state constitutional claims). We need not and do not
address whether Article 38.22 even has an equivalent to the Miranda “scrupulously honored”
requirement. See infra at nn.78-79 and accompanying text.
       78
            Michigan v. Mosley, 423 U.S. 96, 103-04 (1975).
       79
            Id.
       80
            Berghuis v. Thompkins, 560 U.S. 370, 381 (2010).
       81
            Dowthitt v. State, 931 S.W.2d 244, 257 (Tex. Crim. App. 1996).
       82
            Maestas, 987 S.W.2d at 60-62.
       83
            Id. at 62.
                                                                                SANDOVAL — 29

permissible when the defendant requested “a little more time” before talking and was given a new

set of Miranda warnings before the second interrogation.84

       Appellant’s statement in the first interview that he wanted to sleep was not an unambiguous

invocation of his right to cut off questioning. We will assume that his later statement, “I don’t want

to continue talking anymore right now,” was an unambiguous invocation and that the subsequent

statement, “Like I told you; I don’t want to continue talking right now” was a reiteration of that

invocation. This would make some parts of the first interview inadmissible: his admission that he

possessed the pistol for a while, that he imagined the pistol was in the brush, and that he remembered

the pistol being in the SUV. We will also assume that his later statement in the second interview,

“I don’t want to talk about this anymore, sir,” was an unambiguous invocation of his right to cut off

questioning. That would render inadmissible the later statements about what happened to the gun

and the caliber of the gun.

       But this did not render all of the statements in the second interview inadmissible. Appellant

was informed of his rights before both the first and second interviews. Although the passage of two

hours might not seem to be a long time, Appellant’s statements in the first interview that he did not

want to continue talking “right now” and that he wanted sleep suggested that a brief pause to get

some sleep was what he wanted. Although Ranger Vela did not immediately honor this request,

Appellant was given a two-hour break during which he could sleep. Appellant testified that he was

not permitted to sleep, but the trial court was free to believe the rangers’ testimony to the contrary


       84
           Phillips v. State, 701 S.W.2d 875, 891 (Tex. Crim. App. 1985), overruled on other
grounds by, Hernandez v. State, 757 S.W.2d 744 (Tex. Crim. App. 1988) (defendant asked for “a
little more time,” was removed from the interview room, and was approached for resumed
interrogation two hours later). See also Murphy v. State, 766 S.W.2d 246, 249-50 (Tex. Crim. App.
1989) (discussing Phillips).
                                                                                SANDOVAL — 30

and in fact found that Appellant was given the opportunity to sleep for two hours. And the warnings

were read again before the second interview even though Appellant indicated that they were not

necessary. And Appellant gave new information in the second interview, not traceable to his earlier

admissions, when he talked about firing a gun, being “guilty,” and trying to rob the Vega family

because he had been threatened.

       The question then is whether the errors in admitting the latter portion of the first interview

and the latter portion of the second interview were harmless. Before Appellant invoked his right to

cut off questioning the first time, he had already admitted to the following incriminating facts: (1)

he was the driver of the red SUV, (2) he encountered the Vega family, (3) shots were fired (by the

Vega family), (4) Appellant had thrown away a gun or that a gun had been possessed by the

passenger, and (5) there was a crime that “ha[d] to be punished.” Appellant also said that he had

taken drugs and did not remember things. Facts (1) through (3) established unequivocally that

Appellant was present during the crime and was the driver. This eliminated any possible defense

based on mistaken identity. And if the jury believed the eyewitness testimony that the driver shot

Harvey, it meant that Appellant was the one who killed Harvey. Facts (4) and (5) further tended to

incriminate Appellant by suggesting that he did more than just run away from being shot.

       At worst, the allegedly inadmissible admissions made in the latter part of the first interview

and the latter part of the second interview were minor points: admitting to personally possessing a

firearm, knowing the firearm’s location, and knowing that the firearm was a .45. This is especially

true when one considers that Appellant tested positive for gunshot residue. And he had already at

least impliedly admitted to possessing a gun and knowing its location when he told a state trooper

that he had already thrown the gun away.
                                                                                      SANDOVAL — 31

        And then there were the more incriminating facts admitted in the early part of the second

interview: that Appellant fired the gun, was “guilty,” and tried to rob the Vega family because he was

threatened. This further attenuates any significance attaching to the allegedly inadmissible

statements. We conclude beyond a reasonable doubt that any error in admitting the latter portion of

the first interview and the latter portion of the second interview did not contribute to the jury’s

determination of his guilt or punishment and, therefore, was harmless.

        But what if the incriminating facts in the earlier part of the second interview were added to

Appellant’s side of the ledger instead of to the State’s? That is, what if we were to hold that the

entire second interview was inadmissible due to Ranger Vega’s delay in honoring Appellant’s

request to pause the first interview? The errors would still be harmless beyond a reasonable doubt.

Although the facts elicited in the second interview were far more incriminating than the facts elicited

in the latter part of the first interview, the facts elicited in the earlier part of the first interview were

of primary importance. The jury had undisputed evidence that Harvey was shot and killed, and it

had the testimony of three eyewitnesses that the driver of the red SUV was the shooter. Plus, it had

the evidence of gunshot residue on Appellant’s hands. With the second interview, Appellant at least

had his self-serving claim that he did not shoot first but shot back. Without that interview in

evidence, Appellant’s position would appear to have been that only the Vega family did the shooting.

That was a totally implausible position, given the undisputed fact of Harvey’s death, the injury

suffered by Harvey’s father, and the gunshot residue on Appellant’s hands. And while Appellant

admitted to being “guilty” in the second interview, he was claiming what might have amounted to

self-defense.85 Regardless, Appellant admitted during the first interview that there was a crime that


        85
             The guilt-stage jury charge had a self-defense instruction.
                                                                                SANDOVAL — 32

“ha[d] to be punished,” also an arguable admission of guilt.

       Appellant argues that the second interview was crucial because it supplied the only evidence

that the shooting occurred during a robbery or attempted robbery. We disagree. Although it would

seem helpful to the State to have evidence that accosting the Vega family was part of a robbery or

attempted robbery, what else could it have been? We have said that it is an “unlikely supposition”

that there exists “a motive-less killer.”86 Appellant’s statements in the earlier part of the first

interview did not supply any possible motive other than greed. Appellant did not know the victim

or any of the other people with him. It is apparent from the interview that he did not even know that

Harvey was a border patrol agent. The red SUV initially following the Vega family vehicles,

backing away, and then returning later is consistent with casing the Vega family and the fishing site

for a robbery. Commanding the Vega family to get on the ground is consistent with attempting to

facilitate the theft of property (and thus a robbery). Appellant was not able to do more to effectuate

a robbery because the intended victims did something he did not expect—they shot back. We do not

harbor any reasonable doubt about what the jury would conclude this was—an attempt to rob the

Vega family that was thwarted by the Vega family fighting back.

                                            4. Coercion

       Appellant contends that his recorded statements were inadmissible in their entirety because

they were coerced, in violation of due process.87 He contends that his statement bears the hallmarks



       86
          Butler v. State, 769 S.W.2d 240 (Tex. Crim. App. 1989), overruled on other grounds by,
Geesa v. State, 820 S.W.2d 154 (Tex. Crim. App. 1991).
       87
          Appellant does point to broader protection conferred by statute beyond what is conferred
by due process. We address that claim of broader protection in connection with his statutory
involuntariness claim later in this opinion.
                                                                                  SANDOVAL — 33

of coercion because he was physically attacked by border patrol officers, did not receive medical

care, was told that people had threatened to kill him, was in fear of his life, had not been given food,

and had not been allowed to sleep. He also complains that he was not informed of his right to

contact the Mexican consulate in violation of Article 36 of the Vienna Convention on Consular

Relations. And he claims that the Rangers’ failure to honor his right to cut off questioning created

a coercive environment.

        A confession is coerced in violation of due process if the suspect’s “will has been overborne

and his capacity for self-determination critically impaired.”88 Factors taken into account in

addressing this question are “the youth of the accused, his lack of education or his low intelligence,

the lack of any advice about constitutional rights, the length of detention, the repeated and prolonged

nature of the questioning, and the use of physical punishment such as the deprivation of food or

sleep.”89 But even with these factors, an essential element of any due-process involuntariness claim

is law-enforcement overreaching.90 A suspect’s lack of sleep, alone, does not make a statement

coercive in violation of due process.91

        Most of the factors do not favor a conclusion that Appellant’s will was overborne. Appellant

was not young—he was 30 years old at the time he gave the statement—and he does not point to

anything suggesting that he lacked education or intelligence. It does appear that his primary, and

perhaps sole, language was Spanish, but the interviews were conducted in Spanish. The elapsed time


        88
             Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973).
        89
             Id. at 226 (citations omitted).
        90
             Colorado v. Connelly, 479 U.S. 157, 163-64 (1986).
        91
             Contreras v. State, 312 S.W.3d 566, 575 (Tex. Crim. App. 2010).
                                                                                SANDOVAL — 34

for all interviews combined was approximately 2 hours and 25 minutes, which does not seem

particularly long, especially for a capital murder case. Appellant was given complete Article 38.22

warnings at the beginning of each of the two recorded interviews, and while Ranger Vela continued

the first interview after Appellant first said he did not want to continue talking, this continued

questioning was brief, and questioning did cease after Appellant reiterated his request.

       Appellant’s claims of mistreatment are based solely on his own testimony, which the trial

court was free to disbelieve. And in fact, the findings indicate that the trial court did not believe

Appellant’s testimony in this regard.92

       As for lack of sleep, some lack of sleep was inevitable given that Appellant appears to have

fled until law enforcement caught up with him at 2:00 in the morning. But the claim that he was

not allowed sleep between the two interviews is based solely on his own testimony, which the trial

court was free to disbelieve and did disbelieve. Also, tiredness by Appellant does not by itself show

that his will was overborne so that his capacity for self-determination was impaired.

       As for lack of medical care, Appellant acknowledges that Ranger O’Connor did not believe

the injury to be serious. Appellant has not shown that Ranger O’Connor’s assessment was incorrect,

nor has he shown that this purported injury pressured him to make incriminating statements. We

conclude that Appellant has not shown that his will was overborne by official misconduct.

       As for Appellant’s claim that he was not informed of his rights under Article 36 of the

       92
            On the video, Appellant can be seen chewing at the beginning of the first interview, which
suggests that he had something to eat. But even if one believed that Appellant had nothing to eat
prior to the first interview, Appellant does not point to anything in the record showing that he asked
for food during that time, and the interview was not held during a normal mealtime. The transcript
and the video show that Appellant was offered water. And even if Appellant was told about threats
on his life and was assaulted by border patrol agents, he does not show how that would persuade him
to confess to the Texas Rangers, whom he does not claim physically assaulted or threatened him.
                                                                                SANDOVAL — 35

Vienna Convention on Consular Relations, the Supreme Court has held that exclusion of evidence

is not an appropriate remedy in that situation.93 And the Supreme Court has said that a failure to

inform an accused of his right under Article 36 “is unlikely, with any frequency, to produce

unreliable confessions” and that “there is likely to be little connection between an Article 36

violation and evidence or statements obtained by police.”94 Given the other voluntariness factors we

have discussed above, the failure to inform Appellant of his right to contact the consulate did not

cause otherwise voluntary statements to become coerced.

       It is true that the Rangers continued to interview Appellant after his statement in the second

interview that he did “not want to talk about this anymore.” That fact is not sufficient, under the

circumstances of this case, to cause what was said afterwards to have been coerced in violation of

due process. Regardless, little was admitted into evidence after this statement. The only information

not found earlier in the recordings was Appellant’s admission that he knew the gun was a .45. Even

assuming that this part of his statement was inadmissible, any error was harmless for reasons we

have stated earlier.

                           5. Knowing, Intelligent, and Voluntary Waiver

                       a. Voluntariness and Understanding of Initial Warnings

       Appellant contends that his waiver of his rights was not voluntary because he was subject to

food and sleep deprivation, physical violence by Border Patrol agents who arrested him, lack of care

for his physical injury, and threats against him. These arguments are the same arguments he made

for finding the recorded statements to be coerced, and the same reasons for rejecting them in


       93
            Sanchez-Llamas v. Oregon, 548 U.S. 331, 347-50 (2006).
       94
            Id. at 349.
                                                                                  SANDOVAL — 36

connection with that claim apply here. He also claims that officers told him that they could not go

to the District Attorney without information from him, that he signed the Miranda waiver because

he thought he had to, and that threats had been made against his family. These additional arguments

depend on statements made by Appellant—during the suppression hearing or in the recorded

interviews—which the trial court was free to disbelieve. Given the findings, it is clear that the trial

court did not in fact believe these statements from Appellant.95

        Appellant also contends that he did not understand that, by signing the waiver, he was

waiving his right to remain silent and his right to a lawyer, and he claims that he did not understand

specific terms in Spanish read out to him from the Miranda waiver. These arguments also depend

on Appellant’s testimony, which the trial court was free to disbelieve and did disbelieve, given the

findings. Moreover, Appellant indicated on the first recording that he understood his rights, and on

the second recording, he said that the warnings need not be re-read because he understood them.

                b. Effect of Subsequent Events on Understanding of Warnings

        Appellant claims that Ranger Vela undermined the validity of his waiver of rights with

respect to the second recorded interview when he disregarded Appellant’s invocation of his right to

cut off questioning. This argument is really just another way of stating his contention that the failure

to scrupulously honor his right to cut off questioning during the first statement extended to the

        95
           Also, the only evidence of threats against Appellant’s family appears to be Appellant’s
statement in the second recorded interview that he tried to rob the Vega family because people he
owed money to had threatened his own family. We fail to see how Appellant would feel pressured
to confess to the police because he or his family had been threatened by non-law-enforcement
creditors at some time in the past. In connection with another claim, Appellant speculates that these
could have been the same people that he alleges called the police to threaten his own life. He made
no such assertion during the recorded interviews, and we find it unlikely that, early in the morning,
less than half a day after the shooting, non-law-enforcement creditors found out he was incarcerated
and called the police to threaten Appellant.
                                                                                SANDOVAL — 37

second statement. We addressed and rejected that contention under the “Honoring the Right to

Silence” subsection of this opinion. Moreover, the sequence of events shows that Appellant was able

to successfully terminate the first interview by asserting his right to cut off questioning a second

time. At worst, that sequence would have conveyed that Appellant could have his right to cut off

questioning honored if he persistently asserted it. Consequently, we have no reason to think that he

did not understand that he did not have to agree to the second interview.

       Appellant also claims that Ranger Vela undermined the waiver with respect to the second

recorded interview by saying, contrary to the Miranda and Article 38.22 warnings, “I am not saying

this is going to affect you or not; it may or may not affect you in court.” Saying that a confession

can be used “for or against you” is an improper warning that does not comply with Article 38.22.96

Appellant does not dispute that all of the warnings given at the beginning of each recorded interview

complied with Article 38.22. Rather, he claims that Ranger Vela’s statement here was an additional

statement in the middle of the first interview that was contrary to the Article 38.22 warning that a

statement may be used against the defendant.97 Ranger Vela’s “may or may not affect you in court”

statement, however, was talking about the Rangers telling the prosecutor whether or not the

defendant was honest during the interview. Ranger Vela was saying that such a statement by the

Rangers to the prosecutor “may or may not affect” Appellant in court. This in no way undermined

the Article 38.22 warning that whatever Appellant said might be used against him.

       But even if the waiver as to the second interrogation were rendered invalid for the reasons



       96
            Dinkins v. State, 894 S.W.2d 330, 348-49 (Tex. Crim. App. 1995).
       97
            See Art. 38.22, § 2(a)(1) (“ . . . and that any statement he makes may be used against him
at his trial”), (2) (“any statement he makes may be used as evidence against him in court”).
                                                                                 SANDOVAL — 38

Appellant suggests, any error in admitting the second recorded statement was harmless for reasons

stated earlier in the “Honoring the Right to Silence” subsection. And even if we went back to the

first interview and held that Ranger Vela’s “may or may not affect” statement rendered inadmissible

what was said afterwards, facts (1), (2), (3), and (5) from the first interview would still have been

admitted, along with the first half of fact (4) from Appellant’s arrest-scene statement, and our

conclusion that any error is harmless would still be valid.

                           6. State-of-Mind Voluntariness Under Article 38.22

       Appellant further claims that his recorded statements were involuntary under state law due

to his state of mind. He claims that he was “sleep-deprived, injured, ill, and intoxicated from drugs.”

He also claims that he feared for his life and his family’s life prior to and during his statements. A

state-law claim of involuntariness under Article 38.22 may, but need not, be predicated on law-

enforcement overreaching.98 A confession can be involuntary under state law if it is given “under

the duress of hallucinations, illness, medications, or even a private threat.”99 A confession can be

involuntary under state law if the suspect lacked the mental capacity to understand his rights or if,

due to a temporary mental condition, he did not understand what he was confessing to.100 But

“youth, intoxication, mental retardation, and other disabilities are usually not enough, by themselves,

to render a statement inadmissible.”101

       Appellant claimed both lack of sleep and that he was on drugs. As we indicated earlier, some


       98
             Oursbourn v.State, 259 S.W.3d 159, 172 (Tex. Crim. App. 2008).
       99
             Id.
       100
             See id. at 172-73.
       101
             Id. at 173.
                                                                                 SANDOVAL — 39

lack of sleep was inevitable given the lateness of the arrest, though how much that affected Appellant

was something the factfinder could decide. The finder of fact was free to disbelieve the drug claim.

And even if the finder of fact believed that Appellant was tired and under the influence of drugs, that

would not alone require a conclusion that Appellant lacked the mental state needed to make a

voluntary confession. Appellant said that he understood his rights and agreed to waive them. He

specifically noted his understanding that what he said could be used against him. At the beginning

of the second interview, he insisted that the warnings did not need to be read again because he

understood them. Appellant’s statements during the interviews suggested that he could think

rationally. Without being told, Appellant understood that a capital offense carried the death penalty.

And he was able to articulate a coherent and exculpatory version of events in both

interviews—claiming in the first interview that he was the victim of an unprovoked attack by the

Vega family and claiming in the second interview that he shot at the Vega family but only in

response to them shooting first. The trial court was well within its discretion to conclude that

Appellant was not suffering from a mental condition that would have caused his statement, or his

waiver of rights, to be involuntary.

       As for Appellant’s claim that private threats rendered his statement involuntary, that claim

depended on Appellant’s suppression-hearing testimony and recorded-interview statements, all of

which the trial court was free to disbelieve.102

        But even if all of Appellant’s recorded statements were admitted in violation of statute, we

are convinced that any possible error did not influence the jury or had but slight effect and thus was


       102
           Even if we believed that private actors called in threats to the police or that pre-offense
threats were made against Appellant’s family, we would find those insufficient to render Appellant’s
statement involuntary under state law. See supra at nn.92, 95.
                                                                                  SANDOVAL — 40

harmless under the standard for non-constitutional errors. Even without his statements, Appellant

was connected to the abandoned red SUV by bloodstains in the vehicle matching his DNA. Three

witnesses identified Appellant as one of the two men who attacked the Vega family, two of those

witnesses identified Appellant as both the driver and the person who shot Harvey, and an additional

witness testified that Harvey was shot by the driver. Two witnesses testified that Appellant

instructed the Vega family to get down on the ground. A gun that was consistent with the bullet that

killed Harvey and with shells at the crime scene was found near the scene of Appellant’s arrest.

Appellant had gunshot residue on his hands. And without Appellant’s recorded statements, there

would be no evidence that the Vega family shot first or that Appellant was defending himself. The

testimony that Appellant and his accomplice fired shots without provocation would have been

uncontroverted.

       Having rejected all of Appellant’s claims regarding the admission of his recorded statements,

we overrule points of error three through seven.

                                         7. Jury Instruction

         In point of error eight, Appellant contends that the trial court erred in failing to include an

Article 38.22 warnings instruction in the jury charge pursuant to Section 7. Article 38.22, Section

7 provides: “When the issue is raised by the evidence, the trial judge shall appropriately instruct the

jury, generally, on the law pertaining to such statement.”103 We have held that the phrase “the issue”

refers to compliance with statutory warnings and the voluntariness of the defendant’s waiver of

rights.104 For the issue to be “raised by the evidence,” there must be a “genuine factual dispute” on


       103
             Art. 38.22, § 7.
       104
             Oursbourn, 259 S.W.3d at 176.
                                                                                 SANDOVAL — 41

a material issue.105

        Appellant contends that the evidence raised two factual disputes. First, he contends that there

is a factual dispute about whether Ranger Vela “contradicted the Miranda warnings and told

Appellant that information he provided in his statement ‘may or may not affect him in court.’” He

points to testimony from Ranger O’Connor that he thought that Ranger Vela was talking about

punishment. Second, he contends that there was a factual dispute about whether Appellant clearly

invoked his right to cut off questioning. He points to testimony by both Rangers Vela and O’Connor

that Appellant did not clearly invoke this right. He claims that the Rangers’ testimony on both these

points created a fact issue because it conflicted with what was shown to have happened on the

recordings.

        We see no factual disputes. Appellant does not contend that there was a dispute about the

accuracy of the English translation of the recorded statements, and none of the testimony he points

to suggests that there was a translation error. Consequently, we accept the translation as definitive

on what was actually said during the recording, and once that is done, what was actually said is not,

and cannot, be in dispute.106

        Moreover, even if the Rangers’ testimony could create a factual dispute by contradicting what

is reflected on the recording, we see no factual conflict between their statements and the recording.

In both instances, the testimony did not dispute what was actually said but gave what amounted to

an opinion about the legal effect of what was said. Whether the “may or may not” statement related


        105
              Id.
        106
           See Carmouche v. State, 10 S.W.3d 323, 332 (Tex. Crim. App. 2000) (referring to a
videotape as presenting “indisputable visual evidence” that contradicted a witness’s testimony and
precluded us from according probative weight to that testimony).
                                                                                SANDOVAL — 42

to guilt or punishment and whether Appellant’s “I don’t want to talk anymore right now” statement

was an unambiguous invocation were legal questions, not factual disputes.107

       Appellant did create factual disputes at the suppression hearing through his testimony, but

he did not testify at trial, so none of those disputes were before the jury. Consequently, we have no

occasion to determine whether any of those disputes would have been material.

       Even if there were error, it would be harmless. Appellant concedes that he did not raise these

complaints at trial, and so he could obtain a reversal only on a showing of egregious harm.108

“Egregious harm is a difficult standard to meet.”109 It is a more difficult standard than the harm

standard for constitutional error, and we have already held that, even if everything Appellant said

after the two events in question was inadmissible, error in admitting the evidence would be harmless

under the constitutional standard.110 Point of error eight is overruled.

                                E. Other Evidentiary Complaints

                                      1. Extraneous Offense




       107
           See Robinson v. State, 377 S.W.3d 712, 720 (Tex. Crim. App. 2012) (“[W]e perceive no
material factual dispute in this case, only a dispute among the witnesses with respect to the legal
signficance of what are, in essence, undisputed facts.”) (emphasis in original).
       108
             Oursbourn, 259 S.W.3d at 165.
       109
             Marshall v. State, 479 S.W.3d 840, 843 (Tex. Crim. App. 2016).
       110
            See supra at part II.D.3 and part II.D.5.b. We also note that Appellant’s guilt stage jury
charge included a general instruction on voluntariness pursuant to Article 38.22, Section 6, to wit:
“You are instructed that under our law a statement of a Defendant made while under arrest or in
custody, may not be used in evidence against the defendant unless it appears that the statement was
freely and voluntarily made without compulsion or persuasion. Now, therefore, if you find from the
evidence, or if you have a reasonable doubt thereof, that the Defendant’s statement, if any, was not
voluntary, then you will completely disregard such statement as evidence for any purpose nor will
you consider any evidence obtained as a result thereof.”
                                                                                   SANDOVAL — 43

        In point of error nineteen, Appellant contends that the trial court erred in denying a mistrial

after a witness testified to seeing, on a phone described as Appellant’s, photographs of bundles of

marijuana. At trial, the State questioned Ranger O’Connor about a cell phone that was collected at

the time of Appellant’s arrest. When asked who the phone belonged to, Ranger O’Connor responded

that he believed it to be Appellants’s and that “[t]here were numerous photographs of him in the

phone, also large bundles of marijuana.” Defense counsel objected to the marijuana remark. Outside

the jury’s presence, the State responded that Ranger O’Connor’s remark was unanticipated. The trial

court denied Appellant’s request for a mistrial, but, when the jury was called back in, it gave the jury

an instruction to disregard “the last statement made by this witness.”

        Assuming the reference to bundles of marijuana would have been inadmissible as a reference

to an extraneous offense, we conclude that the trial court did not err in denying the mistrial. The trial

court gave an instruction to disregard, and ordinarily a prompt instruction to disregard will cure error

associated with an improper question and answer.111 And generally, such an instruction will cure

prejudice from a witness’s inadvertent reference to an extraneous offense112 or from a nonresponsive

answer.113 An instruction to disregard is more likely to cure prejudice when the improper reference

is isolated.114 Ranger O’Connor’s reference to bundles of marijuana was an isolated, nonresponsive

answer and the trial court’s instruction to disregard was prompt, occurring immediately after the jury


        111
              Simpson v. State, 119 S.W.3d 262, 272 (Tex. Crim. App. 2003).
        112
              Young v. State, 283 S.W.3d 854, 878 (Tex. Crim. App. 2009).
        113
              Lackey v. State, 638 S.W.2d 439, 456 (Tex. Crim. App. 1982).
        114
             See Shannon v. State, 942 S.W.2d 591, 598 (Tex. Crim. App. 1996) (improper
prosecutorial comment that the defendant was a sociopath was isolated and cured by prompt
instruction to disregard).
                                                                                SANDOVAL — 44

was brought in after the hearing outside its presence.

       Appellant contends that the extraneous offense would have stood out in the jurors’ minds

because no other extraneous offenses were admitted. We decline to draw an inference that a single

inadvertently mentioned extraneous offense must have had an outsized influence despite the

instruction to disregard.

       Appellant contends that harm was shown because the jury sent out a note during penalty

deliberations asking if he was affiliated with a gang or cartel. But this note at the punishment stage

does not show that the jury was concerned about whether he had such affiliations at the guilt stage.

At punishment, the State introduced a judgment of conviction for possession of marijuana in the

amount of 2000 pounds or less but more than 50 pounds. That judgment connected Appellant to a

large amount of marijuana, which would have been a far more substantial basis for a concern about

gang or cartel involvement than the brief remark at the guilt stage that the jury was instructed to

disregard. Also, whether Appellant was a member of a cartel would more naturally be relevant at

the punishment stage of trial than at the guilt stage.

       Appellant also contends that there were significant questions about whether he had the

requisite mental state for capital murder because he admitted to firing a gun but denied knowing at

whom he had fired. He points to his second recorded interview in which he claims that he did not

remember who he fired at. That lack of memory would in no way undermine a conclusion that he

fired at one of the Vega family members with the intent to kill him. Appellant also points to the

testimony indicating that the bullet that struck Harvey first ricocheted off the magazine of Harvey’s

own firearm. Even assuming such a richochet, we do not see this evidence as raising a substantial

question about Appellant’s guilt. Appellant also points to his statement that the Vega family shot
                                                                                  SANDOVAL — 45

first, and he claims that there is an absence of any evidence that he or the co-defendant took or

attempted to take any of the Vega family’s possessions. As we explained in connection with the

points of error relating to his recorded statements, Appellant or possibly his passenger commanded

the Vega family to get down on the ground while shooting at them. The fact that nothing was stolen

is explained by the fact that the Vega family fired back, forcing Appellant and his passenger to flee.

And Appellant’s second statement admits that he intended to rob the family. Even if that second

statement were excluded from consideration, that would leave the story of the Vega family doing the

only shooting, which was not a credible story given Harvey’s death, the father’s injuries, and the

gunshot residue on Appellant’s hands. But even if Appellant had a credible defensive position, that

would not invalidate our conclusion that the trial court’s instruction to disregard would have cured

any error. Point of error nineteen is overruled.

                                     2. Co-Defendant’s Statement

       In point of error twenty, Appellant contends that the trial court erred in admitting a reference

by Ranger Vela, in Appellant’s first recorded interview, to a statement made by Appellant’s

passenger, who was a co-defendant. He claims that, because the passenger did not testify and

therefore could not be cross-examined, the admission of this reference violated his Sixth Amendment

right to confrontation.

       The trial court had ordered redactions of the English translation of the first recorded interview

to take out statements allegedly made by the passenger. Defense counsel objected that the redactions

were incomplete and pointed to a particular passage. He did not request a limiting instruction. The

passage at issue reads as follows:

       This guy also talked. He already told me his version of how things happened. We are
       not trying to play games with you, or trying to play tricks on you, or trying to put
                                                                                 SANDOVAL — 46

       things on your head, nor anything like that. Okay? Simply, Gustavo—it is simply
       that we already know how the events happened. Look, if you (both) went there, you
       were going to try to—Let’s say how things are. Okay?—to attack those people or
       you needed money, or I don’t know; I don’t know what your motives were and—Hey,
       things turned out wrong because sometimes things turn out wrong and shit hit the fan
       there; the shooting began and all that shit and then, obviously that you have to run
       away.

This passage was part of the long explanation that Ranger Vela had given Appellant for saying, after

hearing Appellant’s initial story, that the rangers “know . . . that is not how things happened.”115

       The passage was relevant to show the context in which Appellant made various statements

in the recorded interview. It was also relevant to the issue of the voluntariness of Appellant’s

recorded interview as a whole, an issue that was submitted to the jury.116 These were non-hearsay

purposes, as they do not involve proving the truth of any matters asserted by the passenger,117 and

even a non-testifying co-defendant’s statement can be admitted for a non-hearsay purpose without

violating the Confrontation Clause.118 Because the passenger’s statements were part of Ranger

Vela’s questioning, it is manifest that the State was not attempting to introduce the statements to

show that the passenger was giving a true account of what occurred. The record does not reflect




       115
             See supra at part II.D.2.a. See also supra at n.68 and surrounding text.
       116
             See supra at n.110.
       117
           See TEX. R. EVID. 801(d) (part of the definition of hearsay is that the statement is offered
“to prove the truth of the matter asserted in the statement”).
       118
             See Langham v. State, 305 S.W.3d 568, 577 n.26 (Tex. Crim. App. 2010) (citing
Tennessee v. Street, 471 U.S. 409 (1985)). Langham suggested that there was no constitutional
problem at all if the relevance of the statement derives “solely” from the fact that it was made, id.
at 576, but as we explain below, it would follow that, for a statement relevant for both hearsay and
nonhearsay purposes (that is, both for what it contains and for the fact that it was made), a proper
limiting instruction could obviate the constitutional concerns associated with the impermissible
hearsay purpose. See infra at n.120 and accompanying text.
                                                                                  SANDOVAL — 47

whether the rangers even talked to the co-defendant, let alone what he told them if they did. It is not

an unheard-of tactic for law enforcement to dissemble about what a suspected accomplice has told

them as a ruse to elicit incriminating statements from the accused.119 And the passage at issue here

does not even recite what the passenger allegedly said happened. At worst, Ranger Vela conveyed,

in a vague way, that the passenger gave a different story than Appellant.

       A limiting instruction could have properly limited the jury’s consideration of this passage to

the permissible purpose for which it was relevant. Under Rule 105, a party claiming error in

admitting evidence “that is admissible . . . for a purpose . . . but not . . . for another purpose” has

preserved the claim only if the party had requested the trial court “to restrict the evidence to its

proper scope and instruct the jury accordingly.”120 The jury could have been instructed that any

alleged statements by the passenger were not admitted for the truth of those statements but to show

the context in which Appellant’s statements were made and for the purpose of assessing the

voluntariness of Appellant’s statements. Because the passage was relevant for non-hearsay purposes

and Appellant did not request a limiting instruction to restrict the evidence to the non-hearsay

purposes, he failed to preserve error as to the possible hearsay effects of the evidence. Point of error

twenty is overruled.

                                        F. Jury Instructions



       119
            See Oursbourn, 259 S.W.2d at 182 (“Although appellant notes that Investigator Guidry
lied to him about some witnesses having identified him in the photo spread, it is well established that
lying about the state of the evidence is not the sort of ‘overreaching’ that implicates the Due Process
Clause, as long as the subterfuge used is not one likely to produce an untrue statement.”); Green v.
State, 934 S.W.2d 92, 100 (Tex. Crim. App. 1996) (“[A] misrepresentation relating to an accused's
connection to the crime is the least likely to render a confession involuntary.”).
       120
             TEX. R. EVID. 105(b)(1).
                                                                                SANDOVAL — 48

       In points of error twenty-one and twenty-two, Appellant contends that the jury charge was

erroneous when it instructed the jury to first find the defendant not guilty of capital murder before

considering lesser-included offenses. He contends that this violated his rights under the Eighth

Amendment and as articulated by this Court in Barrios v. State.121

                        1. The Jury Charge and the Charge Conference

       With respect to the offense of capital murder, the jury charge stated:

               [I]f you believe from the evidence beyond a reasonable doubt that the
       defendant, GUSTAVO TIJERINA SANDOVAL, on or about August 3, 2014, in
       Willacy County, Texas, intentionally caused the death of JAVIER VEGA, JR. by
       shooting JAVIER VEGA, JR. with a firearm, in the course of committing or
       attempting to commit robbery of JAVIER. VEGA, JR., then you will find the
       defendant guilty of the offense of Capital Murder, as alleged in Count I of the
       indictment, and so say by your verdict.
               But if you do not so believe, or if you have a reasonable doubt thereof, you
       will acquit the defendant of the offense of Capital Murder as alleged in Count I of
       the indictment, say by your verdict “Not Guilty,” and proceed to consider whether
       the defendant is guilty of the lesser included offense of murder.

The verdict form for capital murder had two signature lines: the first line for not guilty of capital

murder and the second line for guilty of capital murder. Below the second signature line was the

following passage: “Unless you so find from the evidence beyond a reasonable doubt, or if you have

a reasonable doubt thereof, you will acquit the defendant of Capital Murder and next consider

whether the defendant is guilty of the lesser offense of murder.”122

       Jury instructions that tell the jury when and how to proceed from deliberating about a greater

offense to deliberating about a lesser-included offense are sometimes called “transitional



       121
             283 S.W.3d 348 (Tex. Crim. App. 2009).
       122
            The jury charge and verdict forms included parallel instructions for the offense of murder
vis-a-vis the lesser-included offense of manslaughter.
                                                                                   SANDOVAL — 49

instructions.”123 The type of transitional instruction that the trial court gave in this case is often

referred to as an “acquittal first” instruction, because it requires the jury to acquit the defendant of

the greater offense before deliberating on the lesser-included offense.124

        Appellant’s defense attorneys submitted their own proposed jury charge. It had a different

type of transitional instruction:

        If you all agree the state has proved, beyond a reasonable doubt, both of the two
        elements listed above [for capital murder], you must find the defendant “guilty” of
        capital murder and so indicate on the attached verdict form, titled “Verdict-Guilty of
        Capital Murder.” If you all agree that state has failed to prove, beyond a reasonable
        doubt, one or both of the elements 1 and 2 listed above, you must find the defendant
        “not guilty” of capital murder. If you find the defendant is not guilty of capital
        murder, or if after all reasonable efforts to do so you are not able to reach a
        unanimous verdict on the charged offense of capital murder, you should next address
        whether the stated have proved to lesser included of murder [sic].125

This type of transitional instruction is often referred to as an “unable to agree” or “reasonable effort”

instruction.126 After the instructions on the various lesser-included offenses, Appellant’s proposed

jury charge contained a “benefit of the doubt” instruction that was not included in the charge

submitted to the jury:

        If you believe from the evidence, beyond a reasonable [sic], that the defendant is
        guilty of either capital murder or murder, but you have a reasonable doubt about
        which offenses he is guilty of, you must resolve the doubt in the defendant’s favor.
        In that situation, you must find him guilty of the lesser offense of murder.

        At the jury charge conference, the judge confirmed that defense counsel had reviewed the


        123
              State v. Lewis, 433 P.3d 276, 285 (N.M. 2018).
        124
              Id.
        125
           Emphasis added. Appellant’s proposed charge included similar instructions for the lesser
offense of manslaughter.
        126
              Id.
                                                                                      SANDOVAL — 50

charge of the court and asked, “Do you have any objections other than that it’s not exactly the way

yours was written?” One of the defense attorneys responded, “Judge, it appears to be correct,

however, there was some other matters that were on my charge that I would have preferred on it.”127

As part of his discussion of what parts of the defense’s proposed charge he thought should be

included, the defense attorney referred to a part that provided, “[I]f they cannot decide a verdict . .

. they could consider the lesser-included offenses.” The defense attorney claimed that “McClung”

prescribed such an instruction.128 The trial court, apparently looking through “McClung,” responded,

“I don’t see it here, so you find it for me, because maybe I’m looking in the wrong section.” The

trial court further asked the defense, “Anything else on the charge other than that?” Defense counsel

responded, “Other than I prefer my charge? . . . No, Your Honor.” The trial court responded, “No?

Okay. Then I’ll give you a few minutes to look at it.” Later, the parties discussed the fact that the

court’s jury charge, as drafted, could result in a jury deadlocked on capital murder, would allow for

an “Allen charge” to encourage the jury to break the deadlock,129 and could result in a mistrial

without the jury addressing the lesser offense of murder. The State took the position that it was

entitled to jury unanimity on either conviction or acquittal of the charged capital murder, with a

mistrial if the jury could not agree, while the defense took the position that the jury should be

permitted to return a verdict on the lesser offense of murder if the jurors could not agree on the


        127
              Emphasis added.
        128
         This appears to be a reference to one of the editions of pattern jury charges by Paul J.
McClung and others. Appellant’s brief on appeal does not cite any work from McClung.
        129
            See Balderas v. State, 517 S.W.3d 756, 790 n.99 (Tex. Crim. App. 2016) (citing Allen
v. United States, 164 U.S. 492 (1896) as “permitting a supplemental jury instruction that reminds
the jury that if it is unable to reach a verdict, a mistrial will result, the case will still be pending, and
there is no guarantee that a second jury would find the issue any easier to resolve”).
                                                                                SANDOVAL — 51

greater offense of capital murder. The trial court agreed with the State. After this discussion, the

trial court asked the defense attorneys, “Did you find anything?” The defense attorney who had not

been talking responded, “I haven’t been able to find it, Your Honor.” The trial court then said that

its ruling would stand.

                                    2. Constitutional Claim (Beck)

       Appellant’s Eighth Amendment argument is based on Beck v. Alabama.130 In Beck, the jury

was instructed solely on capital murder because a statute prohibited an instruction on felony murder

even though felony murder was logically a lesser-included offense.131 The Supreme Court held that

Alabama’s preclusion of a lesser-included offense was unacceptable under the circumstances:

       For when the evidence unquestionably establishes that the defendant is guilty of a
       serious, violent offense—but leaves some doubt with respect to an element that
       would justify conviction of a capital offense—the failure to give the jury the “third
       option” of convicting on a lesser included offense would seem inevitably to enhance
       the risk of an unwarranted conviction. Such a risk cannot be tolerated in a case in
       which the defendant’s life is at stake.”132

       This case is not like Beck. Here, lesser-included offense instructions were submitted. The

jury was not faced with having to choose between conviction for capital murder and an outright

acquittal of any offense. It had the third option of conviction for murder (and a fourth option of

conviction for manslaughter). The “acquittal first” instruction for capital murder explicitly informed

the jury that murder was an available lesser offense if the jury did acquit of capital murder. And

prior to closing arguments and deliberations, the jury charge was read to the jury in its entirety, so



       130
             447 U.S. 625 (1980).
       131
             Id. at 628-30.
       132
             Id. at 637.
                                                                                   SANDOVAL — 52

in deliberating on whether Appellant was guilty of capital murder, the jury knew not only that there

was a lesser-included offense of murder, but it knew exactly what the elements of that lesser-

included offense were.

        Citing several out-of-state cases, Appellant contends that the “acquittal first” instruction put

him in the same position as the defendant in Beck. Those cases are not binding on us, but in any

event they do not support his position. He cites State v. Mays for the proposition that “the concerns

that underlay the Supreme Court’s decision in Beck have the same ‘force when a jury is instructed

in how it should proceed in considering the offenses charged.’”133 But Mays did not say that the

concerns underlying Beck have the “same” force in an “acquit first” instruction situation; it said that

the concerns “still have force.”134 Mays also recognized that the appropriateness of an “acquittal

first” instruction has been debated across the country, with some jurisdictions requiring such an

instruction.135 Appellant also cites State v. Thomas136 and State v. Allen,137 but while both cases said

that an “acquittal first” instruction poses the potential for a coerced verdict, neither claimed that such

an instruction runs afoul of Beck.138 Appellant points to a quote in Mays from State v. Leblanc,139

but Leblanc acknowledged that its rejection of an “acquittal first” instruction was a “court-created



        133
              See Appellant’s brief at 179, quoting from Mays, 582 S.E.2d 360, 366 (N.C. App. 2003).
        134
              Mays, supra.
        135
              Id. at 367.
        136
              533 N.E.2d 286 (Ohio 1988).
        137
              717 P.2d 1178 (Or. 1986).
        138
              See Thomas, 533 N.E.2d at 292 and passim; Allen, 717 P.2d at 1181 and passim.
        139
              924 P.2d 441 (Ariz. 1996).
                                                                                 SANDOVAL — 53

procedure, not an interpretation of constitutional text, statutory provision, or substantive common

law principle,”140 and it made its new procedure prospective only, affirming the conviction of the

defendant before it under an “acquit first” instruction.141

       And the Oregon legislature has since passed a law requiring an “acquittal first” instruction,

superseding the Oregon Supreme Court’s holding in Allen.142 When confronted with whether the

new Oregon law violated Beck, the Oregon Supreme Court held that it did not:

       Contrary to defendant’s position, however, there is a difference—one of
       constitutional significance—between the statute that Beck invalidated and the Oregon
       statute that defendant challenges here.
                                               ***
       The Alabama statute at issue in Beck precluded the jury from considering the
       lesser-included offense of felony murder. The issue did not involve the order of
       deliberations and when a jury could consider the lesser offense instead of the charged
       offense; rather, the jury could not consider the lesser offense at all.143

       New Mexico’s Supreme Court has observed that a number of jurisdictions require an

“acquittal first” instruction and that there are at least four distinct positions in the various

jurisdictions regarding what type of transitional instruction should be given.144 Appellant does not

cite, nor are we aware of, any case holding that an “acquittal first” instruction runs afoul of Beck or

the United States Constitution. We conclude that it does not. Point of error twenty-one is overruled.

                               3. Non-Constitutional Claim (Barrios)

       Appellant complains that the jury charge contravened our holding in Barrios when it required

       140
             Id. at 443.
       141
             Id. at 444.
       142
             See State v. Turnidge, 374 P.3d 853, 930 (Ore. 2016).
       143
             Id. at 931-32 (citation omitted, emphasis in original).
       144
             Lewis, 433 P.3d at 285.
                                                                                SANDOVAL — 54

the jury to reach a unanimous verdict of not guilty of the greater offense before it was permitted to

discuss Appellant’s potential culpability for a lesser-included offense. He contends that this

prevented the jury from having a free discussion and interchange of opinions critical to rendering a

proper verdict. He complains that, unlike in Barrios, which included a benefit-of-the-doubt

instruction, “the trial court gave no instructions similar to the instruction in Barrios that the jury

could have interpreted to permit it to consider one of the charged lesser-included offenses before

reaching a verdict on the greater offense.”

                                  a. Texas Statute and Caselaw

       Article 37.08 provides:

       In a prosecution for an offense with lesser included offenses, the jury may find the
       defendant not guilty of the greater offense, but guilty of any lesser included
       offense.145

We construe a statute by the plain meaning of its text unless the text is ambiguous or the plain

meaning leads to results that the legislature could not have possibly intended.146 We agree with an

observation by the First Court of Appeals that the statutory wording of Article 37.08 necessarily

means that “a unanimous finding of guilt on a lesser-included offense necessarily requires a

unanimous acquittal on the higher offense.”147 The legislature contemplated that a conviction on a

lesser-included offense would necessarily be a verdict of acquittal on the greater offense, not simply

a situation where the jury could not agree on the greater offense.




       145
             Art. 37.08.
       146
             Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991).
       147
             Harris v. State, 287 S.W.3d 785, 790-91 (Tex. App.—Houston [1st Dist.] 2009, no pet).
                                                                                   SANDOVAL — 55

        In Boyett v. State, this Court explicitly approved the use of an “acquittal first” instruction.148

The Court agreed with Boyett that the transitional instruction in a jury charge should “explicitly

instruct[] the jurors that if they did not believe, or if they had reasonable doubt of appellant’s guilt

of the greater offense, they should acquit appellant and proceed to consider whether appellant was

guilty of the lesser included offense.”149 The transitional instruction did not quite conform to the

approved instruction, saying, “Unless you so find, or if you have a reasonable doubt thereof, you

should consider whether or not the defendant is guilty of the lesser included offense.”150 The Court

held that the instruction was not a model charge because it did not use the word “acquit” but that it

essentially instructed the jurors to acquit, so the defendant (having not objected at trial) was not

harmed under the standard for fundamental error.151

        In Barrios, the transitional instruction mostly conformed to the language suggested in Boyett,

using the word “acquit”:

        Unless you so find from the evidence beyond a reasonable doubt, or if you have a
        reasonable doubt thereof, you will acquit the defendant of capital murder and next
        consider whether the defendant is guilty of robbery.152

The jury charge in that case also included a “benefit of the doubt instruction”:

        If you believe from the evidence beyond a reasonable doubt that the defendant is
        guilty of either capital murder on the one hand or robbery on the other hand, but you
        have a reasonable doubt as to which of said offenses he is guilty, then you must
        resolve that doubt in the defendant’s favor and find him guilty of the lesser offense

        148
              692 S.W.2d 512, 516 (Tex. Crim. App. 1985).
        149
              Id.
        150
              Id. at 515.
        151
              Id. at 516.
        152
              283 S.W.3d at 349.
                                                                                  SANDOVAL — 56

        of robbery.153

        The defendant in Barrios contended that the “acquittal first” instruction conflicted with the

“benefit of the doubt” instruction, but the Court disagreed, saying that the defendant’s conclusion

was based on a narrow interpretation of the jury charge.154 The Court explained that unanimous

verdicts are final decisions and that juries make many decisions in the jury room that are not

announced to the court.155

        Barrios also noted that the instruction sanctioned in Boyett “has been in regular use in Texas

for many decades, going back as far as Childress v. State,” decided in 1909.156 Nevertheless, Barrios

said that the use of the word “acquit” was “inartful” and “at odds with the context of the instruction,”

which was intended to guide jury deliberations.157 The Court suggested that it might be a better

practice to substitute for “you will acquit . . . and next consider” the phrase “or if you are unable to

agree, you will next consider” the lesser offense.158 The Court suggested that it might be the better

practice for a transitional instruction to be the “unable to agree” type rather than the “acquit first”

type, but it declined to say that an “acquit first” instruction was erroneous, at least as long as a

“benefit of the doubt” instruction was also included.

        Barrios found no error in the instruction given, and said merely that an “unable to agree”


        153
              Id. at 349-50.
        154
              Id. at 352.
        155
              Id.
        156
          Barrios, 283 S.W.3d at 351 n.1 (citing Childress v. State, 55 Tex. Crim. 186, 115 S.W.
582 (Tex. Crim. App. 1909)).
        157
              Id. at 353.
        158
              Id.
                                                                                     SANDOVAL — 57

approach “may” be a better practice instead of requiring that approach. As such, the statement about

what might be the better practice was dictum.

                            b. Approaches to Transitional Instructions

        As we explained earlier in connection with Appellant’s Beck claim, the New Mexico

Supreme Court has suggested that there are at least four approaches to transitional instructions. They

are: (1) requiring an “acquittal first” instruction, (2) requiring a “modified acquittal first” instruction,

allowing a jury to deliberate in the order it sees fit but requiring that it acquit the defendant of the

greater offense before returning a verdict on the lesser offense, (3) requiring an “unable to agree” (or

“reasonable effort”) instruction, and (4) an “optional approach” that allows the defendant to choose

between an “acquittal first” instruction and an “unable to agree” instruction.159

        As we discussed earlier, the plain language of Article 37.08 bars an “unable to agree”

instruction—precluding the “unable to agree” and “optional” approaches. And given the fact that

numerous other jurisdictions reject those two approaches, we find nothing absurd about following

the statutory language.

        Even if the language of Article 37.08 could somehow be construed as ambiguous in that

regard, other factors would still require a rejection of those two approaches. Boyett and the

longstanding Texas common law preceding it support the “acquittal first” approach. In Texas, our

statute specifically provides that conviction on a lesser-included offense constitutes an acquittal of

the greater offense (absent a jurisdictional defect).160 This statute further reinforces the conclusion

that in Texas, a jury must be required to agree on an acquittal of the greater offense before it can


        159
              Lewis, 433 P.3d at 285.
        160
              Art. 37.14.
                                                                                 SANDOVAL — 58

return a conviction on a lesser-included offense.

       Article 37.08 does not clearly dictate whether to adopt the “acquittal first” or “modified

acquittal first” approach. The statute contemplates that a jury’s conviction of the lesser offense will

also be an acquittal of the greater offense but it says nothing about how deliberations must proceed.

       Given our discussion, we now disavow the suggestion in Barrios that a transitional

instruction can or should be framed as an “unable to agree” instruction. We consequently reject the

“unable to agree/reasonable effort” and “optional” approaches to transitional instructions. We will

assume, without deciding, that the jury charge should have included an explicit “modified acquittal

first” instruction and a “benefit of the doubt” instruction.

                                              c. Harm

       The next question is harm. If error in the jury charge is not preserved, it is reviewed only for

“egregious harm.”161 If the error is preserved, then it is reviewed for “some harm.”162

         Regardless of the standard of harm employed,163 any error was harmless. Under the jury


       161
           French v. State, 563 S.W.3d 228, 229-30 (Tex. Crim. App. 2018) (citing Almanza v.
State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g)).
       162
             Id.
       163
             Arguably, Appellant failed to preserve error. Although the “benefit of the doubt”
instruction was in the defense’s proposed jury charge, defense counsel said the court’s jury charge
was correct except for matters the defense wanted to discuss, and defense counsel did not discuss
the absence of a “benefit of the doubt” instruction from the court’s charge. And although the defense
did discuss the absence of its proposed “unable to agree” instruction, the defense’s contention that
the instruction could be found in McClung’s collection of pattern jury instructions was arguably not
a legal basis for submitting the instruction, and in any event, when asked, defense counsel could not
find his proposed instruction in McClung’s. We have indicated that a defendant must specify a
sufficient legal reason for a requested jury instruction for the claim to be preserved. Mays v. State,
318 S.W.3d 368, 384 & n. 52 (Tex. Crim. App. 2010) (citing Wilson v. State, 80 Tex. Crim. 266, 189
S.W. 1071, 1072 (Tex. Crim. App. 1916)). See also French v. State, 563 S.W.3d 328, 234 & n.5
(Tex. Crim. App. 2018) (to preserve error in jury charge, party must “clearly identify why it was
                                                                                 SANDOVAL — 59

instructions, the only difference between the charged capital murder and the lesser-included offense

of murder was that a robbery or attempted robbery is required for capital murder but not for

murder.164 Although it is theoretically possible for a lesser-included offense of murder to differ from

the pled theory of capital murder in other ways,165 Appellant has not contended that the jury

instructions were in error for failing to include these other possible differences, so we will assume

that the instructions were correct in that regard.166

        As is standard in Texas, the guilt-stage jury charge was read in its entirety before closing

arguments and jury deliberations. Before deliberations began, the jury was well aware that the lesser

offense of murder did not require it to believe that Appellant committed a robbery or attempted

robbery. A robbery or attempted robbery was an explicit element of capital murder, so the

transitional instruction effectively required the jury to acquit of capital murder, and consider the

lesser offense of murder, if it had a reasonable doubt about that one element, which was the sole

element that distinguished the two offenses. We see no practical difference between what these



objectionable”) (citing Lankston v. State, 827 S.W.2d 907, 909 (Tex. Crim. App. 1992)).
        164
            Compare TEX. PENAL CODE § 19.03(a)(2) with id. § 19.02(b). The sole culpable mental
state as to death for both capital murder and murder in the jury charge was “intentionally.”
        165
          See id. § 19.02(b)(1) ( “knowingly”), (2) (“intends to cause serious bodily injury”), (3)
(felony murder).
        166
           In a given case, a defendant might forfeit reliance on a theory of murder not encompassed
by his request for the lesser-included offense. See Tolbert v. State, 306 S.W.3d 776, 781 (Tex. Crim.
App. 2010) (jury instruction on lesser-included offense not “applicable to the case” absent a defense
request for inclusion in the jury charge). Or the evidence might not raise other legal theories of
murder. See Cavazos v. State, 382 S.W.3d 377, 384 (Tex. Crim. App. 2012) (citing Bell v. State, 693
S.W.2d 434, 442 (Tex. Crim. App. 1985)) (defendant entitled to submission of lesser-included
offense only if raised by the evidence); Rousseau v. State, 855 S.W.2d 666, 672-73 (Tex. Crim. App.
1993) (lesser-included offense raised by the evidence only if a jury could rationally find the
defendant guilty only of the lesser offense).
                                                                                SANDOVAL — 60

instructions required of the jury and what a “modified acquittal first” and Appellant’s proposed

“benefit of the doubt” instruction would have required. At least in this case, the “acquittal first”

instructions required the jury to deliberate, as part of deciding guilt for capital murder, on the one

element that distinguished capital murder from murder, while knowing it was the distinguishing

element between those two offenses, and knowing that a reasonable doubt on that element required

an acquittal of capital murder. Point of error twenty-two is overruled.

                                        III. PUNISHMENT

                                         A. Jury Selection

       In points of error fifteen and seventeen, Appellant contends that the trial court erred in

granting the State’s challenges for cause against prospective jurors Garza and Tamayo respectively.

He contends that these jurors were improperly removed on the basis of their scruples about the death

penalty in violation of Wainwright v. Witt.167 In point of error eighteen, he contends that the trial

court improperly denied him the right to examine Tamayo. In point of error sixteen, Appellant

contends that the trial court erred in denying his challenge for cause against Prospective Juror

Ramirez. He contends that Ramirez was unable to consider life without parole for specific capital

murder offenses, including murder in the course of a robbery, and thus was an automatic vote for

death in violation of Morgan v. Illinois.168

                                       1. Jury-Selection Law

       Under Witt, a prospective juror who has conscientious scruples about the death penalty is

challengeable for cause only if his views “would prevent or substantially impair the performance of


       167
             469 U.S. 412 (1985).
       168
             504 U.S. 719 (1992).
                                                                                   SANDOVAL — 61

his duties as a juror in accordance with his instructions and his oath.”169 We review a trial court’s

ruling on this issue with considerable deference “because the trial court is in the best position to

evaluate a prospective juror’s demeanor and responses.”170 We accord particular deference to a trial

court’s decision if the prospective jurors answers “are vacillating, unclear, or contradictory.”171

Morgan is the flip side of Witt: A juror is challengeable for cause if his views in favor of the death

penalty would prevent or substantially impair the performance of his duties in accordance with his

instructions and his oath.172

                                     2. Prospective Juror Garza

        At the beginning of her voir dire, Garza stated that there was no reason she could not serve

as a fair and impartial juror but added, “it’s a lot to have a person’s life in your hands. I mean, that’s

a big deal.” When asked if being fair and impartial sounded like something she “might want to do,”

Garza responded, “Again, I mean, it’s a lot of pressure to have somebody’s life in your hands.” The

prosecutor referred the prospective juror to her answers on a questionnaire, where she answered “no”

to the question, “Are you in favor of the death penalty?” Garza acknowledged that she went on to

say, “The guilty party should not be able to live with our society. However, killing the guilty party




        169
              Hernandez v. State, 390 S.W.3d 310, 317 (Tex. Crim. App. 2012) (quoting Witt, 469 U.S.
at 433).
        170
              Id.
        171
              Id.
        172
            Colburn v. State, 966 S.W.2d 511, 518 (Tex. Crim. App. 1998) (“We upheld the trial
court’s decision to sustain the challenge for cause, pointing to Morgan v. Illinois, where the Supreme
Court said that jurors, ‘whether they be unalterably in favor of or opposed to the death penalty in
every case—by definition are ones who cannot perform their duties in accordance with the law, their
protestations notwithstanding.’”) (citation omitted).
                                                                                 SANDOVAL — 62

because they killed is an easy way to pay for a debt.” She affirmed that she still felt that way. Garza

went on to say that she thought a life sentence was a harsher penalty than the death penalty because

the convicted person would have to think about what he did.

       The questionnaire offered several options regarding views about the death penalty and

criminal trials. The option chosen by Garza said, “Although I do not believe that the death penalty

should ever be imposed, as long as the law provides for it, I could assess it under the proper set of

circumstances.” When asked if that option was the most accurate description, she responded, “I

mean, I would think so. I think I’m pretty open-minded. I mean, it’s not—you know, I know that

this is a capital murder case. I know that what he’s being accused of is, like you said, immoral. And

so I understand where the State is coming from. I mean, I get that point. I understand.”

       The prosecutor asked Garza under what set of circumstances could she assess the death

penalty. Garza responded, “[J]ust based on the evidence . . . the facts are the facts and whatever

happened happened.” She also said she would want information that would make it so “maybe I

would feel that the death penalty was okay. I just feel that you need to make it okay for me. I want

to know that the punishment fits the crime.”

       The prosecutor asked Garza if it was fair to say that deciding on the death penalty was

“something that you would not want to do.” She answered, “Pretty much. I mean, like I said, it’s

a big—it will weigh heavy on my conscience, I think, you know.” The prosecutor asked, “[I]s it a

big enough deal that you would not be able to assess the death penalty in a case even if it’s one of

these types of cases” for which the capital-murder statute says the death penalty is an available

punishment. Garza responded, “Again, I don’t—I would need to hear your side, I guess. I don’t

know. I don’t know how to explain it, other than I would need to see what it is that you are wanting
                                                                                  SANDOVAL — 63

to justify, I suppose.”173 The prosecutor then said, “We kind of need to know now whether or not

you can do it. And if you are—it’s too late for us to find out after you have taken the oath that you’re

going to do it and then you realize to yourself, “You know what? I thought I could. I really want

to be able to do my job, but I can’t.” Garza responded, “And I think that’s where I’m at. I mean, I

want to do my civil duty. And that’s where I’m kind of conflicted, is that I want to do my civil duty.

But I don’t think I could do that. That would be hard.” Later the prosecutor pointed out jurors were

needed who could impose the death penalty and asked, “Now, is that something you can do?” Garza

responded, “I don’t think, no not to take somebody’s life. I don’t think I could.”

        When asked by defense counsel, “You could not render a verdict because it’s a capital

murder case?” Garza responded, “No I could. I didn’t say I couldn’t. I just don’t know that I could

take his life.” When asked whether she would automatically grant a life sentence over a death

sentence, she responded, “I just don’t think that I could—if I’m just answering the questions yes or

no, and the judge is making the decision whether its going to be a death penalty or life in prison, if

I’m just answering yes or no to those questions, of course, I can do that.” After a lengthy discussion

by defense counsel, when asked if she could listen to the evidence and decide the case based on the

evidence and based on the instructions given by the trial court, Garza responded, “Yes.”

        The trial court then explained to Garza that she would be asked two questions but that she

would know the effect of the answer to those two questions, and that if those questions were

answered a certain way, the trial court would impose the death penalty. The trial court asked, “Could

you do that?” Garza responded, “I—I don’t think so. Not in that—you know, he made it sound a

little different, but—.” The trial court then asked Garza to step outside the courtroom. The State


        173
              All emphasis in voir dire testimony has been added.
                                                                                    SANDOVAL — 64

challenged Garza for cause, and the trial court granted the challenge.

        The trial court was within its discretion to grant the challenge for cause. At best, Garza was

a vacillating juror with respect to whether her views about the death penalty would substantially

impair the performance of her duties as a juror in accordance with her instructions and her oath. In

fact, though not required to uphold the trial court’s challenge for cause, the record in this case clearly

favors the conclusion that she could not in fact perform her duties because of her death-penalty

views. Point of error fifteen is overruled.

                                    3. Prospective Juror Tamayo

        During its general instructions to the special venire on which Tamayo sat, the trial court

explained that a jury would not be asked to deliver a verdict on life or death. Rather, a jury would

decide “special issues, questions that are asked of them.” The trial court said the jurors “don’t

answer . . . those questions because they want somebody to get the death penalty or because they

don’t want somebody to get the death penalty. They answer the questions because they believe the

evidence proves to them that the question should be answered in a certain way.” The trial court

further explained:

        Under the law, a juror, to be fair, must say, “I’m going to listen to the evidence, and
        I’m going to answer the questions honestly as I believe was proved under whatever
        burden the Court gives me, if any. And I’m going to answer them based upon the
        facts of the case and the law in this case, not on a predisposition that I like or not like
        the death penalty. And whatever the answers are, the answers are.”

The trial court explained that the jurors would know the effect of their answers but are nevertheless

required to answer the questions based on the evidence and not to require a certain verdict.

        The trial court then discussed three statutory special issues that could arise in Appellant’s
                                                                                   SANDOVAL — 65

case: the future dangerousness issue, the anti-parties issue, and the mitigation issue.174 The trial court

quoted these special issues and explained them in some detail. The trial court explained that the

State had the burden of proof beyond a reasonable doubt on the first two special issues and that no

one had a burden of proof on the mitigation special issue.

        After explaining the special issues, the trial court then asked the venire members to raise their

card numbers if their beliefs prevented them from following the law:

        [I]s there anyone present that says, “Judge, as a juror, because of my position with
        respect to—respect to a philosophy about the death penalty, I could not serve as a
        juror in that case, and I could not and would not fairly answer the questions as was
        proven to me by the evidence in a way that would result in assessing the death
        penalty. I would violate my oath as a juror. I would answer them a different way just
        to make sure that the death penalty was not assessed. Even if the State proved the
        answers should be answered in a certain way, I’d answer them a different way to
        make sure that a life sentence was imposed as opposed to the death penalty”? If you
        feel that way, please raise your card in number.

The judge then listed off the card numbers of the jurors that raised their hands, the first of which was

number 5. The master index of the court reporter’s record has Tamayo listed as the fifth juror

questioned in individual voir dire.

        During her individual voir dire, the trial court asked Tamayo if it was correct that she had

stated on a written jury questionnaire that she could “never under any circumstances return a verdict

which assessed the death penalty.” Tamayo responded that that was correct. The trial court asked

the prospective juror, “So you’re strongly opposed to it?” Tamayo responded, “Strongly opposed

to the death penalty, yes.” The trial court then asked, “And it doesn’t matter what I tell you or what

you hear, you could not assess it?” Tamayo answered, “I cannot.” At that point, the trial court

indicated that it would excuse the prospective juror. Defense counsel responded that he might be


        174
              See TEX. CODE CRIM. PROC. art. 37.071, § 2(b)(1), (2), (e)(1).
                                                                                    SANDOVAL — 66

able to rehabilitate the juror. The trial court further asked Tamayo if her opposition to the death

penalty was due to religious beliefs, and she responded, “It is because of my religious beliefs. Uh-

huh. I don’t think I can play God and do that to someone.” The trial court again indicated that it

would excuse her. Defense counsel objected and said that he could ask questions to rehabilitate the

prospective juror, but the trial court excused Tamayo without permitting questioning by either of the

parties.

           The record supports the trial court’s decision to excuse Tamayo. The Texas system of special

issues was explained to her during the trial court’s general instructions to the venire. Moreover, the

record supports the conclusion that she raised her card number when asked who among the venire

would not follow the law and answer the special issues fairly because of the person’s views against

the death penalty. Whether or not she raised her card number during general voir dire, however, she

indicated in individual voir dire that she would never under any circumstances be able to assess the

death penalty. Point of error seventeen is overruled.

           Appellant, however, also claims that the trial court erred in refusing to allow his attorney to

question the juror. The State concedes that the trial court erred in this regard but, relying upon

Simpson v. State,175 contends that the error was harmless.

           In Simpson, we held that Article 35.17 requires the trial court, upon demand of either party,

to permit that party to individually question the prospective juror on principles already discussed by

the trial court.176 But we held that such error was subject to a harm analysis and was harmless under


           175
                 119 S.W.3d 262 (Tex. Crim. App. 2003).
           176
             Id. at 266. See also Art. 35.17, § 2 (“. . . on demand of the State or defendant, either is
entitled to examine each juror on voir dire individually . . . and may further question the juror on the
principles propounded by the court.”).
                                                                                   SANDOVAL — 67

the facts of that case.177 We said that the trial court explained the special issues to the venire member

and that she at first said she could answer the special issues according to the evidence even if it

meant imposing a death sentence.178 But when questioned about her answers to a written

questionnaire, the prospective juror ultimately said that she was against the death penalty and that

her personal feelings would override any evidence that was presented at trial and prevent her from

returning a verdict of death.179 She also explained that she held religious beliefs against the death

penalty.180 We held that it was highly unlikely that the defendant would have been able to convince

the juror to say otherwise or that the trial court would have abused its discretion in dismissing her

for cause.181 We held that the error was harmless.182

        Appellant contends that Simpson is distinguishable because Tamayo was not specifically

questioned about whether she could consider the evidence and apply it to the law to answer the

special issues. But the trial court did conduct such questioning during general voir dire, and the

record supports a conclusion that Tamayo raised her card number to affirmatively indicate that she

could not follow the law. And regardless of whether she raised her card number, the special issues

had been explained to her, and she definitively stated that she would never under any circumstances

return a verdict that assessed the death penalty. Unlike the prospective juror in Simpson, Tamayo



        177
              Simpson, supra at 266-267.
        178
              Id.
        179
              Id. at 267.
        180
              Id.
        181
              Id.
        182
              Id.
                                                                                  SANDOVAL — 68

did not vacillate at all, and she indicated that she could not impose the death penalty regardless of

the evidence at trial or the trial court’s instructions. As was the case in Simpson, Tamayo indicated

that her opposition to the death penalty was based on religious beliefs. And the trial court here

clearly indicated multiple times that it would excuse Tamayo regardless of what else she might say,

presumably because her initial answers would at most render her a vacillating juror. Because the

trial court would have been justified in excusing Tamayo as a vacillating juror, the error was

harmless. Point of error eighteen is overruled.

                                   4. Prospective Juror Ramirez

        When questioned by the prosecutor, Ramirez acknowledged that he was in favor of the death

penalty. When asked if he could return a verdict of life without parole if the facts say that

punishment is appropriate or a verdict of death if the evidence indicated that was appropriate, he

responded, “Yes, sir.” He agreed that the death penalty was not automatic.

        When questioned by the defense, Ramirez said that he was strongly in favor of the death

penalty. Defense counsel asked Ramirez a number of questions about whether certain types of

capital murders would be the kind of cases in which he could consider life without parole. These

included murder in the course of committing or attempting to commit robbery. Ramirez answered

all of these questions, “No, sir.” He also said that laws on criminal punishments treated defendants

too leniently.

        After the defense questioning, the trial court referred Ramirez back to his answers to the

kinds of cases for which Ramirez believed life without parole would not be an appropriate penalty.

Shortly after that, referring to the punishments of the death penalty and life without parole, the trial

court asked, “After you hear all the evidence and you’re with your fellow jurors, would you consider
                                                                                SANDOVAL — 69

both ranges of punishment, or would you only want the death penalty?” Ramirez responded, “I will

consider both.” The trial court then asked the prospective juror if, even with his personal feelings,

he would, throughout the whole trial, have an open mind as to either punishment. Ramirez said that

was correct.

       The defense resumed questioning and, after pointing out that capital murder trials can be

emotional with distraught family members, asked whether Ramirez could give a life sentence if he

saw evidence that was sufficient to be mitigating. Ramirez responded, “Yes.” When defense

counsel asked how that answer could be consistent with his earlier responses to defense counsel,

Ramirez responded that he understood the question after the judge explained it to him. Defense

counsel responded that Ramirez seemed to have changed his answer 180 degrees and asked, “So

which one should I believe?” Ramirez responded, “The last answer that I gave.”

       Defense counsel challenged Ramirez for cause. The trial court denied the challenge for

cause, and Ramirez ultimately sat on the jury.

       We conclude that Ramirez was a vacillating juror and that there was sufficient support in the

record for the conclusion that he would keep an open mind on the punishment of life without parole

in a capital murder case. Point of error sixteen is overruled.

                                           B. Evidence

       1. Ineffective Assistance of Counsel – Opinion about Appropriate Punishment

       In point of error twenty-five, Appellant contends that counsel was ineffective for failing to

object to improper victim-impact testimony. Specifically, he complains about an opinion elicited

from the victim’s father regarding the appropriate punishment for killing his son. Appellant argues

that a family member’s opinion as to the appropriate sentence is inadmissible in a death-penalty case
                                                                                 SANDOVAL — 70

under Booth v. Maryland and subsequent Supreme Court cases.183 He claims that there is “no

conceivable sound trial strategy” for defense counsel’s failure to object because it was apparent from

the State’s questioning that it was attempting to elicit testimony that violated Booth and because this

type of testimony is inherently inflammatory.

                    a. The Testimony, Closing Arguments, and Jury Notes

       Appellant complains about the following exchange with the victim’s father during the

punishment phase:

       Q. What kind of justice do you want or do you think this jury should give you?

       A. I think they should give me, to be honest, dude, an eye for an eye. That’s what I
       want. And not because of me but because of my baby.

       Q. What were the last words that Harvey ever said to you?

       A. “He got me, Dad. Get him.” That’s what he told me.

Defense counsel did not object to this testimony.

       In closing argument at punishment, defense counsel discussed Harvey’s father’s “eye for an

eye” testimony and referred to Jesus’s “turn the other cheek” sermon in the Bible:

       Mr. Vega, Sr., took the stand and he was asked what he wanted. He said an eye for
       an eye. But, you know, if you read that passage in the Bible, Jesus said to not
       succumb to an eye for an eye and a tooth for a tooth, to ignore that evil or set aside
       that evil and, in fact, turn the other cheek. That’s what – that’s what that whole
       passage says. So eye for an eye is not justice. An eye for an eye is vengeance. I
       understand Mr. Vega’s desire for vengeance. I understand. He has every right. But
       that’s not what the law is. The law is based on what the evidence is.

       In its rebuttal closing argument, one of the prosecutors responded:



       183
           He cites Bosse v. Oklahoma, 137 S. Ct. 1 (2016); Payne v. Tennessee, 501 U.S. 808, 830
n.2 (1991); and Booth v. Maryland, 482 U.S. 496, 509 (1987), overruled on other grounds by Payne
v. Tennessee.
                                                                                      SANDOVAL — 71

          [Defense counsel] came up here and told you that Jesus said to turn the other cheek.
          I normally don’t get into religious verses in closing argument, but I will tell you this.
          The Bible also says in Proverbs 21:15, “When justice is done, it is a joy to the
          righteous but it is a terror to evildoers.” Punishment is justice for the unjust. The first
          duty of any society is justice, ladies and gentlemen. You, basically, have to do three
          things now. You have to answer two special issues and you have to decide the
          punishment for the attempted capital murder case.

          During punishment deliberations, the jury sent out two notes that Appellant claims are

relevant. The first of these notes asked: “May we meet with Mr. & Mrs. Vega to offer our

condolences after we the jury sentence Gustavo Tijerina Sandoval?”184 The second asked if two life

sentences would run concurrently or consecutively.185

                                  b. Deficient Performance Not Shown

          For a defendant to prevail on a claim of ineffective assistance of counsel, the record must

show that counsel’s performance was deficient and that the defendant was prejudiced.186 Direct

appeal is usually an inadequate vehicle for raising such a claim because the record is generally

undeveloped.187 Ordinarily, trial counsel should be afforded an opportunity to explain his conduct

before being denounced as ineffective.188 Absent such an opportunity, an appellate court should not

find deficient performance unless the challenged conduct was “so outrageous that no competent




          184
                The trial court responded that it was “not the time to respond to this question.”
          185
                The trial court responded that the question was a legal issue that the trial court would
decide.
          186
         Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005) (citing Strickland v.
Washington, 466 U.S. 668 (1984)).
          187
                Id.
          188
                Id.
                                                                                 SANDOVAL — 72

attorney would have engaged in it.”189

       Trial counsel has not been given an opportunity to respond to Appellant’s claim. Appellant

has argued that there is no conceivable sound trial strategy, but we disagree. Counsel could have

reasonably believed that the victim’s father being in favor of a death sentence would be no surprise

to the jury and decided that objecting would emphasize the issue. Counsel might have thought that

the “eye for an eye” statement was a good springboard for a Biblical plea for mercy. In closing

argument counsel responded to the “eye for an eye” statement by referring to Jesus’s statement to

“turn the other cheek.” There may be other reasons. We do not know why counsel did not object,

and this is not a situation where the failure to object would necessarily constitute deficient conduct.

       Point of error twenty-five is overruled.

                        2. Extraneous-Offense Victim-Impact Evidence

       In points of error twenty-six and twenty-seven, Appellant contends that the trial court erred

in admitting extraneous-offense victim-impact testimony. He contends that the admission of this

evidence violated the Eighth Amendment and due process. He complains about testimony from four

victims of the extraneous robberies about the impact of the incidents on their lives. He complains

about the following questions and responses:

       Q. How did it make you feel going through that?

       A. Mostly, very angry, scared for my family, and happy they didn’t do anything to us.

                                             ***
       Q. How has your life changed as a result of this?

       A. When that happened, I couldn’t sleep for two weeks. I would call the Sheriff’s
       Department for any little noise that I would hear. We would sleep on the floor just


       189
             Id.
                                                                                SANDOVAL — 73

       thinking that they were out there.

                                           ***
       Q. How did being robbed at gunpoint make you feel?

       A. I got anxiety all the time after that. I wasn’t scared while it was happening, but
       after it happened, I was, like, really scared for my friend, especially. And then I got
       really nervous after that. Just the thought of it is crazy, you know what I mean? I
       never thought that I would go through that. And it wasn’t a good feeling at all.

                                                ***
       Q. What effects, if any, has it had in your lives from that point on?

       A. Well, I always remember, and my chest burns out of anger that I wasn’t able to do
       anything.

       The record citations provided by Appellant reveal no objection to any of this testimony, and

Appellant does not claim in his brief that he preserved error. A party must timely object to preserve

error in admitting evidence.190 This rule applies to victim-impact evidence.191 Error has not been

preserved. Points of error twenty-six and twenty-seven are overruled.192

                      C. “Without Parole” and “Parole” Jury Instructions



       190
             TEX. R. EVID. 103(a)(1)(a); TEX. R. APP. P. 33.1(a)(1).
       191
             Mays, 318 S.W.3d at 391-92.
       192
             Appellant acknowledges that our decision in Roberts v. State, 220 S.W.3d 521 (Tex.
Crim. App. 2007), is contrary to his position. There, we differentiated between testimony about the
effect of a crime on the victim and testimony about the secondary effect of the crime on third persons
(e.g. the effect a victim’s death has on his family members). We held that “victim impact” evidence
“is evidence of the effect of an offense on people other than the victim.” Id. at 531. In Roberts, as
here, the victim of an extraneous offense testified about the effect on her of the crime against her.
It was not victim-impact testimony because she was the victim of the crime about which she
testified, and we indicated that her testimony was admissible. Id. Appellant claims that Roberts
should be overruled, but we have no occasion to address that claim because Appellant failed to
preserve error. And although the State did not raise preservation, it is a systemic requirement that
a first-level appellate court can (and before reversing must) address, regardless of whether the issue
is raised by the parties. Dixon v. State, 595 S.W.3d 216, 223 (Tex. Crim. App. 2020).
                                                                                   SANDOVAL — 74

        In points of error one and two, Appellant contends that the trial court failed to clearly instruct

the jury on his parole ineligibility. He claims that this failure amounted to a violation of due process

and the Eighth Amendment’s prohibition against cruel and unusual punishments. He relies upon

Simmons v. South Carolina.193 He concedes that he did not raise his complaint at trial.

        A plurality of the Supreme Court held in Simmons that, “where the defendant’s future

dangerousness is at issue, and state law prohibits the defendant’s release on parole,” the jury must

“be informed that the defendant is parole ineligible.”194 Appellant advances four arguments for why

he thinks the jury instructions failed to properly inform the jury of his parole ineligibility. First, he

contends that the trial court failed to instruct the jury on the meaning of a sentence of life without

parole as required by Article 37.071 § 2(e)(2)(B) of the Texas Code of Criminal Procedure. Second,

he contends that the jury instructions and the verdict form on the mitigation issue omitted the

language “without parole” and instead identified “life” as the alternative sentence to the death

penalty. Third, he contends that the trial court affirmatively instructed the jury on his eligibility for

parole and good conduct time on his sentence for attempted capital murder. Finally, he points to the

general instructions at the end of the jury charge that the jury should not consider the length of time

he would be required to serve on his sentence because such matters were the province of the parole

board and the Governor. Appellant also points to the jury note asking whether two life sentences

would be consecutive or concurrent to show that the jury was confused about what a life without

parole sentence meant in a capital murder case.

        Part I of the jury charge said: “You are instructed that the punishment for Capital Murder is


        193
              512 U.S. 154 (1994) (plurality op.).
        194
              Id. at 156.
                                                                                  SANDOVAL — 75

either death or imprisonment in the Institutional Division of the Texas Department of Criminal

Justice for life without the possibility of parole.” This was a clear statement that the only possible

sentences for capital murder were death and life without parole.

        The mitigation issue was worded in the punishment jury charge as follows:

        Whether, taking into consideration all of the evidence, including the circumstances
        of the offense, the defendant’s character and background, and the personal moral
        culpability of the defendant, there is a sufficient mitigating circumstance or
        circumstances to warrant that a sentence of life imprisonment rather than a death
        sentence be imposed.

It is true that this statement of the mitigation issue omitted the required words “without parole” after

“life imprisonment.”195 But any ambiguity created by the wording of the mitigation issue was

clarified by an instruction that immediately followed:

        You are instructed that if a jury answers that a circumstance or circumstances warrant
        that a sentence of life imprisonment rather than a death sentence be imposed, the
        Court will sentence the defendant to imprisonment in the Institutional Division of the
        Texas Department of Criminal Justice for life without possibility of parole.196

A later instruction stated that life without parole was the consequence of an answer to either special

issue in the defendant’s favor:

         If the jury returns a negative finding on either of Special Issues Number 1 or an
        affirmative finding to Special Issue Number 2, the Court shall sentence the Defendant
        to confinement in the Institutional Division of the Texas Department of Criminal
        Justice for life without the possibility of parole.197

        Appellant is correct that the jury charge omitted an instruction required by Article 37.071,

§ 2(e)(2)(B). That statute requires that the jury be instructed that “a defendant sentenced to


        195
              See Art. 37.071, § 2(e)(1).
        196
              Emphasis added.
        197
              Emphasis added.
                                                                                  SANDOVAL — 76

confinement for life without parole under this article is ineligible for release from the department on

parole.”198 Nevertheless, the jury charge included language in three places that the life sentence

would be without the possibility of parole, which indicates that TDCJ would not be permitted to

release the sentenced individual on parole.

        Appellant is also correct that there were instructions on parole law in connection with the

attempted-capital-murder charge that indicated eligibility for good time and parole. Appellant

contends that these instructions were in error because he was not eligible for parole on the capital

murder charge. But he was eligible for parole on the attempted capital murder charge, and statute

mandated that the instruction be given for a noncapital offense.199 If the capital-murder conviction

were later overturned (and not reinstated), he would at some point be eligible for release on parole

on the attempted-capital-murder conviction.

        Appellant is also correct that a noncapital parole-law instruction was mingled with general

instructions that applied to both the capital-murder and attempted-capital-murder offenses. The jury

charge did not clearly mark when the attempted-capital-murder instructions ended and the general

instructions began. Nevertheless, even if the placement of the instruction was somewhat confusing,

it did not change the fact that the jury was clearly instructed that, as to the capital-murder charge, a

sentence of life was “without the possibility of parole.”

        This case is not like Simmons. In Simmons, the jury was not instructed that a life sentence

would be without parole.200 In the case before us, the jury was instructed that a life sentence would


        198
              Art. 37.071, § 2(e)(2)(B).
        199
              See Art. 37.07, § 4 (2013).
        200
              Simmons, 512 U.S. at 158-60.
                                                                                 SANDOVAL — 77

be without the possibility of parole. Appellant claims that Simmons was violated because the

instructions did not unambiguously convey that a life sentence for the capital murder charge would

be without parole. We disagree. In multiple places, the instructions explicitly stated that a life

sentence for capital murder is without parole.

       Even if we thought the instruction contained ambiguity, when the claim is that an instruction

is ambiguous and subject to an interpretation that would violate the constitution, the proper inquiry

is whether there “is a reasonable likelihood that the jury has applied the challenged instruction in a

way” that violates the constitution.201 Jury instructions should be reviewed with “commonsense

understanding of the instructions in the light of all that has taken place at the trial,” and reviewing

courts should avoid “technical hairsplitting.”202 We should view the instructions in light of how the

jury as a whole likely perceived them rather than how a “single hypothetical ‘reasonable’ juror could

or might have interpreted the instruction.”203

       As we have previously explained, the jury instructions said in three places that a life sentence

for capital murder was without the possibility of parole. In addition, every single person who

participated as a juror was told in individual voir dire that the only possible punishments for capital

murder were the death penalty and life without parole. Also, the TDCJ official who testified at the

punishment stage talked about the prison classification of inmates who were sentenced to life

without parole. And in closing arguments, defense counsel told the jury that it could sentence




       201
             Boyde v. California, 494 U.S. 370, 380 (1990).
       202
             Id. at 381.
       203
             Id. at 380.
                                                                                      SANDOVAL — 78

Appellant on the capital murder charge “to prison for the rest of his natural life.”204 Given the

entirety of the record, we conclude that there is not a reasonable likelihood that the jurors construed

the instructions in a manner inconsistent with the Simmons requirement that jurors be informed that

a life sentence for the capital-murder charge would be without parole.

        Appellant contends that the third jury note asking about whether life sentences could be

stacked indicated that the jury did not understand that Appellant would never be released from prison

if sentenced to life on the capital murder charge. We disagree. Although it might seem odd to stack

a life sentence and a life-without-parole sentence, the only authority we are aware of that limits such

an occurrence is the statute preventing most offenses from being stacked if they arise from the same

criminal episode and are prosecuted in a single criminal action.205 That would prevent stacking in

this case, but it is understandable that the jurors would be unaware of the same-criminal-episode

statute. If the sentences could be stacked, doing so would have consequences if a life-without-parole



        204
              Appellant points out that one of the prosecutors argued that justice demands and the
evidence proves that Appellant “should spend the rest of his life paying for” shooting the victim’s
father and “should receive the death penalty for” the capital murder of the victim. He suggests that
the prosecutor’s argument muddied the distinction between a life sentence in a noncapital case and
a life without parole sentence in a capital case. We disagree. Saying that the defendant should “pay”
for the rest of his life is not necessarily the same as saying he will be in prison for the rest of his life.
A defendant on parole is still “paying for” his crime because he is under supervision. See TEX.
GOV’T CODE §§ 508.002 (“Neither parole nor mandatory supervision is a commutation of sentence
or any other form of clemency.”); 508.142 (c) (“The period of parole is computed by subtracting
from the term for which the inmate was sentenced the calendar time served on the sentence.”);
508.143(a) (“A releasee while on parole is in the legal custody of the division.”); 508.221 (“A parole
panel may impose as a condition of parole or mandatory supervision any condition that a court may
impose on a defendant placed on community supervision.”).
        205
           See TEX. PENAL CODE §3.03 (concurrent sentencing for offenses arising from same
criminal episode that are prosecuted in single criminal action; capital murder and attempted capital
murder not among exceptions). See also Art. 42.08(a) (trial court discretion to impose a sentence
concurrently or consecutively with a prior sentence).
                                                                               SANDOVAL — 79

sentence were ever reformed or commuted to something less, such as life with parole. The jurors’

stacking question does not necessarily suggest that the jurors misunderstood the nature of a life

without parole sentence in a capital case. Points of error one and two are overruled.206

                                      D. Closing Argument

       In points of error twenty-three and twenty-four, Appellant contends that the prosecutor

impermissibly commented on his silence in violation of the Fifth Amendment.207 Appellant was

voluntarily absent during the punishment stage of trial. In his punishment-stage closing argument,

one of the prosecutors commented:

       Ladies and gentlemen, the best predictor of future behavior is past behavior. Fact,
       the defendant does not respect the law. Fact, the defendant does not respect human
       life. Fact, the defendant does not respect these proceedings. Fact, the defendant does
       not respect you. Is he here? Has he been here through these entire proceedings? Has
       he sat and faced the punishment trial? Has he looked you in the eyes? Fact, the
       defendant does not respect authority. Fact, the defendant does not respect your



       206
             If constitutional error in the jury charge were established, we would need to conduct a
harm analysis. The usual standard of harm for unobjected-to jury-charge error is the Almanza
egregious-harm standard, even when the error is constitutional. Jimenez v. State, 32 S.W.3d 233,
237-38 (Tex. Crim. App. 2000). Citing Marin v. State, 851 S.W.2d 275 (Tex. Crim. App. 1993),
Appellant contends that he did not forfeit a constitutional harm analysis because the error involves
range of punishment, a waivable-only right. But we have suggested that unobjected-to jury-charge
error relating to a waivable-only right is still evaluated under the Almanza framework, see Woodard
v. State, 322 S.W.3d 648, 657-58 (Tex. Crim. App. 2010) (applying egregious-harm standard to
unobjected-to jury-charge error that violates the grand-jury guarantee), and more specifically, that
unobjected-to range-of-punishment errors in the jury instructions are evaluated under the egregious-
harm standard. See Bell v. State, 635 S.W.3d 641, 646 (Tex. Crim. App. 2021) (error in omitting
element of enhancement provision subject to Almanza harm framework); Kucha v. State, 686 S.W.2d
154, 155 (Tex. Crim. App. 1985) (egregious-harm standard applied to unobjected-to failure of jury
charge to include range of punishment in the event an enhancement was found to be untrue). Having
found no constitutional violation, we need not address the issue of harm.
       207
          He also claims a violation of Article 38.08 of the Code of Criminal Procedure. Because
he does not claim that the statute provides different or more expansive protection than the Fifth
Amendment, we focus only on the constitutional claim. See supra at n.77.
                                                                                 SANDOVAL — 80

       verdict.208

Defense counsel objected that the prosecutor was “making comments as to my client not testifying.”

The prosecutor responded that he was “not speaking about the defendant testifying, Judge. The fact

that the defendant is not here, is he’s not here.” The trial court then responded, “Let’s move along.”

Defense counsel stated, “Well, for the record, Your Honor, he has a legal right not to be here and it’s

improper to comment as to that.” The trial court responded, “That is correct. He has a legal right.”

Defense counsel then requested a mistrial, and the trial court denied that request.

       In determining whether a prosecutor’s comment during closing argument was an

impermissible comment on the defendant’s failure to testify in violation the Fifth Amendment, we

must view the prosecutor’s argument from the jury’s standpoint and resolve any ambiguities in favor

of the argument being permissible.209 A prosecutor’s comment is not an impermissible comment on

the defendant’s failure to testify if the language in the comment could be reasonably construed as

merely an implied or indirect allusion to the failure to testify.210 A prosecutor’s comment is

considered a comment on the failure to testify only if the language was manifestly intended to be

such or was of a character that the jury would necessarily and naturally take it as such.211

       The prosecutor’s comment was not a comment on Appellant’s failure to testify. It was a

comment on Appellant’s absence during the punishment-stage proceedings.212 A defendant could

       208
             Emphasis added.
       209
             Randolph v. State, 353 S.W.3d 887, 891 (Tex. Crim. App. 2011).
       210
             Id.
       211
             Id.
       212
            See Resnover v. Pearson, 965 F.2d 1453, 1465 (7th Cir. 1992) (“Similarly, the
prosecutor’s comments regarding Resnover’s refusal to be present in the courtroom during the
                                                                                 SANDOVAL — 81

be present and still not testify, or he could testify and be absent part of the time, so a comment on

a defendant’s absence from the proceedings is not itself a direct comment on the failure to testify.

Points of error twenty-three and twenty-four are overruled.

       The judgment of the trial court is affirmed.

Delivered: December 7, 2022

Publish




penalty phase of the trial do not amount to error. Indeed, the excerpts are not comments on
Resnover’s refusal to testify. Instead, they refer to the fact that Resnover and Smith boycotted the
penalty phase of the trial. There was no constitutional violation. The prosecutor’s statements merely
pointed out that the defendants were absent from the courtroom; they did not comment on either
defendant’s exercise of his privilege against self-incrimination.”); cf. Wead v. State, 129 S.W.3d 126,
128, 130 (Tex. Crim. App. 2004) (comment on defendant’s outward demeanor in the courtroom not
a comment on the failure to testify).